UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — July 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Annual report 7 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Summary of dividend reinvestment plans 17 Trustee approval of management contract 19 Financial statements 24 Federal tax information 103 Shareholder meeting results 103 About the Trustees 104 Officers 106 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific sector, issuer, or industry. These and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees September 14, 2017 Dear Fellow Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and geopolitical risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your funds Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. In the more than 25 years since then, the fixed-income landscape has undergone a dramatic transformation, but the spirit of ingenuity that helped launch the fund is still with it today. A veteran portfolio management team The fund’s managers strive to build a well-diversified portfolio that carefully balances risk and return, targeting opportunities in interest rates, credit, mortgages, and currencies from across the full spectrum of the global bond markets. 2 Premier Income Trust Allocations are shown as a percentage of the fund’s net assets as of 7/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Premier Income Trust 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/17. See above and pages 12–13 for additional fund performance information. Index descriptions can be found on pages 14–15. 4 Premier Income Trust Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Robert L. Davis, CFA; Brett S. Kozlowski, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the 12 - month reporting period ended July31, 2017? It was a supportive environment for riskier assets and a favorable backdrop for the fund’s multisector approach. I’m happy to report that all our primary strategies contributed something to the fund’s absolute performance. The U.S. economy posted solid growth in the second half of 2016, then registered lower-than-expected results in the first quarter of 2017. Growth rebounded in 2017’s second quarter, repeating a pattern that we’ve seen over the past two years: weak growth in the winter followed by stronger growth in the spring and summer. For the second quarter, U.S. gross domestic product [GDP] grew at a 2.6% annual rate, according to the Commerce Department. The second-quarter 2017 GDP report showed that consumer spending rose at a 2.8% pace, an improvement from the first quarter’s 1.9% rate. Corporate spending also was upbeat, as nonresidential fixed investment grew 5.2% in the second quarter. While that was down from 7.2% in the previous quarter, it was still one of the best readings since 2014. Premier Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. The Federal Reserve raised its target for short-term interest rates three times during the period — in December, March, and June — signaling the end of its ultra-accommodative monetary policy. As of period-end, the federal funds rate was in a range of 1.00% to 1.25%, up from 0.25% to 0.50% at the beginning of the period. The Fed indicated that it may raise the rate again before the end of 2017, depending on how the economy performs. The central bank also revealed plans for beginning to reduce its $4.5 trillion portfolio of U.S. Treasuries and agency mortgage-backed securities that it accumulated in the years following the financial crisis. The Fed’s stated goal is to reduce its portfolio in a gradual and predictable manner to avoid creating market strains. The benchmark 10-year Treasury yield spiked in November following the U.S. presidential election, then oscillated in a narrow range until reaching a period high of 2.63% on March13. It then trended lower during the remainder of the period, ending at 2.30%. After strengthening to a 14-year high in early January, the U.S. dollar declined steadily over the balance of the period. The dollar’s recent weakness is partly attributable to improved stability in the rest of the world, particularly Europe. After years of repeated fiscal and political crises, Europe’s growth so far in 2017 has slightly outpaced that of the United States. The euro was boosted as stronger economic growth gave European Central Bank [ECB] officials confidence to contemplate reducing their stimulus measures. The fund outpaced its benchmark by a sizable margin during the period. What factors bolstered relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises U.S. Treasury and 6 Premier Income Trust government-agency securities. These areas of the market were hampered by rising interest rates and investor preference for securities offering greater potential return in exchange for higher risk. The fund, on the other hand, benefited from a variety of out-of-benchmark holdings, most notably high-yield corporate bonds and mortgage-credit securities. Please tell us more about specific investments that fueled the fund’s results. An allocation to high-yield bonds was one of the biggest contributors. Various factors bolstered high-yield corporate credit, including stronger economic growth; expectations that growth in 2017 could potentially benefit if the Trump administration launches more-robust fiscal policy; strong corporate earnings; stabilizing commodity prices; and low default expectations. Within mortgage credit, holdings of agency credit risk-transfer securities [CRT] also provided a major boost to performance. CRT benefited from strong demand, driven by a combination of relatively high yields, high-quality collateral, and rising prices for residential real estate. Furthermore, an increasing number of institutional investment managers are embracing CRT as an additional area of opportunity within the mortgage market. Elsewhere within mortgage credit, an allocation to non-agency residential mortgage-backed securities [RMBS] was a further contributor, led by positions in pay-option adjustable-rate mortgage-backed securities. Non-agency RMBS were aided by improving fundamentals in the housing market: declining loan-to-value ratios and delinquency rates, along with more borrowers staying current on their loans after mortgage modifications. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 7/31/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 Which other strategies or holdings helped performance? Our interest-rate and yield-curve positioning in the United States was another notable contributor. In an effort to de-emphasize interest-rate risk, we kept the portfolio’s duration — a key measure of interest-rate sensitivity — below zero for much of the period. This strategy was particularly helpful in November when intermediate- and long-term Treasury yields rose sharply in response to the U.S. presidential election outcome and the incoming Trump administration’s proposed fiscal policy. Internationally, our holdings of Greek government debt proved additive. Early in the period, Greece’s bonds rallied on increased investor optimism that the country’s debt might be included in the ECB’s bond purchase program. These positions also performed well in June when Greece’s creditors agreed to release the next tranche of the country’s €86 billion ($96.5 billion) bailout. Investments in emerging-market [EM] debt were another productive part of the portfolio. Early on, EM bonds performed well, as low yields globally drove investors to the higher yields offered by issuers in developing markets. Headwinds arose after the U.S. election, due to protectionist policy rhetoric by President Trump. However, the sector responded positively to higher oil prices during the first quarter of 2017. Within the portfolio, positions in Brazil, Argentina, Russia, and Mexico added the most value. Lastly, our active currency and mortgage prepayment strategies modestly aided performance. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, to hedge the risk associated with the fund’s yield-curve positioning, and to This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Premier Income Trust gain exposure to rates in various countries. In addition, we employed interest-rate swaps and options to hedge the interest-rate and prepayment risks associated with our holdings of collateralized mortgage obligations [CMOs], and to help manage overall downside risk. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your near - term outlook? President Trump and his cabinet, as well as members of Congress, have spoken a great deal about various policy proposals for regulatory and income tax reform, as well as the potential for increased infrastructure spending. And attempts have been made to repeal and replace the Affordable Care Act. Thus far, however, none of these programs have been fully approved and implemented. We expect that some of these initiatives may eventually come to fruition, but the process is likely to be slow. The U.S. unemployment rate was at 4.3% in July 2017, a 16-year low. Now that the economy has reached what economists generally consider to be full employment, wage pressures could start to build as businesses compete for scarcer workers. So far, however, wage increases have been modest and we have not seen the uptick in inflation that conventional wisdom would suggest. Globally, we think more central banks may begin to seriously consider raising interest rates. For example, in light of recent upside surprises in growth and inflation data, we think the ECB may soon be in a position to begin gradually reducing its highly accommodative policy. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust 9 Given this outlook, how do you plan to position the fund? As of period-end, the fund’s duration was modestly below zero. We plan to be somewhat flexible regarding the fund’s duration positioning as we monitor developments among central banks around the world. Overall, we expect to continue de-emphasizing interest-rate risk as we seek opportunities in mortgage credit and in prepayment-sensitive areas of the market that we believe offer relative value. We find prepayment risk attractive partly because mortgage-lending standards remain relatively tight. In our view, current lending standards are likely to constrain a widespread refinancing trend, which may be supportive to sectors such as agency CMOs. We also plan to continue our efforts to capitalize on expanding opportunities in the agency CRT sector. We also like commercial mortgage-backed securities due to what we consider to be attractive spreads available with those bonds. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. 10 Premier Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Premier Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 7/31/17 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year NAV 6.75% 66.02% 5.20% 27.04% 4.90% 6.09% 1.99% 11.48% Market price 6.89 91.62 6.72 29.13 5.25 18.34 5.77 21.30 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 7/31/17 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year Bloomberg Barclays Government Bond Index 5.95% 45.26% 3.80% 5.82% 1.14% 6.44% 2.10% –2.40% Lipper General Bond Funds (closed-end) 7.48 129.32 8.09 43.85 7.28 19.64 6.07 12.09 category average * Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/17, there were 33, 28, 23, 18, and 3 funds, respectively, in this Lipper category. 12 Premier Income Trust Fund price and distribution information For the 12-month period ended 7/31/17 Distributions Number 12 Income $0.312 Capital gains — Total Share value NAV Market price 7/31/16 $5.28 $4.72 7/31/17 5.56 5.39 Current dividend rate * 5.61% 5.79% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Annual average Life of fund (since Annual Annual Annual 2/29/88) 10 years average 5 years average 3 years average 1 year NAV 6.74% 63.50% 5.04% 29.58% 5.32% 5.83% 1.91% 12.81% Market price 6.92 81.64 6.15 36.97 6.49 17.50 5.52 22.80 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. • Agency credit-risk transfer security (CRT) is backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRT is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRT typically offers a higher yield than conventional pass-through securities. Similar to CMBS, CRT is structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. 14 Premier Income Trust BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2017, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Premier Income Trust 15 Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2017, Putnam employees had approximately $501,000,000 and the Trustees had approximately $88,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Premier Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will Premier Income Trust 17 be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 18 Premier Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Premier Income Trust 19 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment 20 Premier Income Trust management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper General Bond Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): Premier Income Trust 21 One-year period 4th Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2016, there were 36, 28 and 22 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-, three-and five-year periods ended December 31, 2016 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance was largely due to the fund’s overweight exposure to securities with a short duration in an environment of falling interest rates. The Trustees also noted Putnam Management’s view that the fund’s international term structure positioning had detracted from the fund’s performance, particularly in the second quarter of 2015 (Greek debt crisis) and June and July of 2016 (the U.K.’s vote to leave the European Union). The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through the appointment of additional portfolio managers in February 2017 and through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance concerns that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on Putnam Management’s willingness to take appropriate measures to address fund performance issues and Putnam Management’s responsiveness to Trustee concerns about investment performance, the Trustees concluded that it continues to be advisable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the 22 Premier Income Trust fees payable by the funds to PSERV for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. Premier Income Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Premier Income Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust (the fund), including the fund’s portfolio, as of July 31, 2017, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2017, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2017, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2017 Premier Income Trust 25 The fund’s portfolio 7/31/17 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (73.3%)* amount Value U.S. Government Agency Mortgage Obligations (73.3%) Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 9/1/47 $5,000,000 $5,532,087 5.50%, TBA, 8/1/47 5,000,000 5,535,993 4.50%, TBA, 9/1/47 14,000,000 15,015,547 4.50%, TBA, 8/1/47 14,000,000 15,030,313 4.00%, TBA, 9/1/47 13,000,000 13,666,758 4.00%, TBA, 8/1/47 13,000,000 13,687,578 3.50%, TBA, 9/1/47 116,000,000 119,235,310 3.50%, TBA, 8/1/47 152,000,000 156,488,742 3.00%, TBA, 8/1/47 93,000,000 93,152,576 Total U.S. government and agency mortgage obligations (cost $436,387,305) Principal U.S. TREASURY OBLIGATIONS (—%)* amount Value U.S. Treasury Inflation Protected Securities 0.125%, 04/15/18 i $160,907 $160,513 U.S. Treasury Notes 1.250%, 03/31/21 i 114,000 112,862 1.125%, 09/30/21 i 24,000 23,504 Total U.S. treasury obligations (cost $296,879) Principal MORTGAGE-BACKED SECURITIES (45.7%)* amount Value Agency collateralized mortgage obligations (20.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 20.862%, 4/15/37 $95,759 $147,969 IFB Ser. 3072, Class SM, 19.303%, 11/15/35 192,077 279,613 IFB Ser. 3852, Class SC, IO, 5.424%, 4/15/40 6,440,188 940,116 Ser. 4077, Class IK, IO, 5.00%, 7/15/42 6,535,259 1,346,270 IFB Ser. 4678, Class MS, IO, 4.874%, 4/15/47 2,790,090 640,353 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 3,005,237 583,617 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 1,769,608 308,620 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 2,890,223 509,747 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 5,978,534 964,039 Ser. 4462, IO, 4.00%, 4/15/45 2,990,115 583,760 Ser. 4425, IO, 4.00%, 1/15/45 7,566,147 1,281,554 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 5,943,594 1,157,218 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 4,878,182 765,038 Ser. 4062, Class DI, IO, 4.00%, 9/15/39 6,895,202 667,960 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 14,463,435 2,356,528 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 9,666,564 1,494,451 Ser. 4560, Class PI, IO, 3.50%, 5/15/45 3,546,716 573,007 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 6,797,808 948,294 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 2,700,501 308,102 Ser. 304, Class C37, IO, 3.50%, 12/15/27 3,036,904 294,691 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 11,639,889 1,186,105 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 5,289,056 501,402 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 3,294,475 233,702 26 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 4510, Class HI, IO, 3.00%, 3/15/40 $9,045,793 $742,660 FRB Ser. 57, Class 1AX, IO, 0.368%, 7/25/43 3,054,259 33,181 Ser. 3326, Class WF, zero%, 10/15/35 2,204 1,656 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 32.507%, 7/25/36 144,398 264,287 IFB Ser. 07-53, Class SP, 19.682%, 6/25/37 166,999 246,553 IFB Ser. 08-24, Class SP, 18.765%, 2/25/38 147,768 201,973 IFB Ser. 05-75, Class GS, 16.553%, 8/25/35 120,964 158,040 IFB Ser. 05-83, Class QP, 14.19%, 11/25/34 186,083 228,525 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 6,217,878 1,476,043 Ser. 11-59, Class BI, IO, 6.00%, 8/25/40 6,097,303 540,282 Ser. 374, Class 6, IO, 5.50%, 8/25/36 274,003 53,096 IFB Ser. 12-36, Class SN, IO, 5.218%, 4/25/42 3,432,967 619,651 IFB Ser. 10-35, Class SG, IO, 5.168%, 4/25/40 2,302,553 457,632 Ser. 378, Class 19, IO, 5.00%, 6/25/35 859,581 156,874 IFB Ser. 13-18, Class SB, IO, 4.918%, 10/25/41 2,509,176 298,090 IFB Ser. 11-101, Class SA, IO, 4.668%, 10/25/41 7,887,858 1,222,618 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 1,290,456 302,857 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 8,264,269 966,044 Ser. 366, Class 22, IO, 4.50%, 10/25/35 134,253 5,063 Ser. 17-7, Class JI, IO, 4.00%, 2/25/47 5,059,660 866,467 Ser. 17-15, Class LI, IO, 4.00%, 6/25/46 4,232,353 670,743 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 4,981,666 760,376 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 3,611,460 584,731 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 2,755,360 420,192 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 2,723,996 446,158 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 1,981,295 281,151 Ser. 16-102, Class JI, IO, 3.50%, 2/25/46 6,416,329 894,436 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 2,191,642 336,965 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 4,730,659 333,511 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 4,465,832 358,160 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 4,025,714 401,766 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 4,304,999 283,441 Ser. 99-51, Class N, PO, zero%, 9/17/29 19,059 16,200 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.711%, 3/30/30 2,194,667 46,637 Government National Mortgage Association Ser. 17-38, Class DI, IO, 5.00%, 3/16/47 2,955,013 615,588 Ser. 16-42, IO, 5.00%, 2/20/46 7,957,468 1,593,980 Ser. 16-168, Class AI, IO, 5.00%, 7/20/45 4,401,936 429,189 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 2,422,101 496,967 Ser. 14-76, IO, 5.00%, 5/20/44 3,073,095 654,176 Ser. 14-25, Class MI, IO, 5.00%, 11/20/43 1,944,281 352,012 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 7,494,304 712,314 Ser. 13-22, Class IE, IO, 5.00%, 2/20/43 4,774,410 1,002,201 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 4,296,968 914,610 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 2,398,624 510,710 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 2,181,898 454,031 Premier Income Trust 27 Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 12-146, IO, 5.00%, 12/20/42 $2,131,826 $449,090 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 1,588,669 294,222 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 987,960 62,459 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 337,160 23,446 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 680,377 50,056 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 734,171 155,754 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 2,231,733 469,133 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 10,065,617 2,143,050 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 5,179,889 1,097,515 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 1,924,583 414,237 IFB Ser. 13-129, Class SN, IO, 4.922%, 9/20/43 1,763,145 279,212 IFB Ser. 14-20, Class SQ, IO, 4.872%, 7/20/43 7,009,347 1,064,545 Ser. 3597, Class MA 3.500%, 04/20/46 i 120,583 125,656 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 3,884,948 801,270 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 11,374,736 1,594,738 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 2,791,777 625,218 Ser. 14-147, Class IJ, IO, 4.50%, 2/20/44 3,770,862 563,404 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 4,486,048 902,817 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 5,939,700 976,368 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 4,343,832 827,507 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 1,026,714 168,001 Ser. 17-42, Class IC, IO, 4.50%, 8/20/41 3,942,191 777,390 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 261,309 17,882 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 258,961 33,724 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 4,461,222 879,976 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 7,121,737 1,417,653 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 3,963,326 800,865 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 4,554,388 877,052 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 2,722,983 543,478 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 2,158,495 500,922 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 884,558 84,900 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 2,499,191 188,114 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 206,172 1,757 IFB Ser. 14-119, Class SA, IO, 4.372%, 8/20/44 7,384,540 1,153,834 Ser. 17-11, Class PI, IO, 4.00%, 12/20/46 6,038,818 845,435 Ser. 16-29, IO, 4.00%, 2/16/46 3,608,249 685,567 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 10,049,968 1,702,967 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 5,371,285 1,160,611 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 6,748,310 1,118,407 Ser. 15-40, IO, 4.00%, 3/20/45 5,981,021 1,262,761 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 6,083,398 1,027,973 Ser. 17-93, Class TI, IO, 4.00%, 3/20/44 11,332,597 1,940,707 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 2,118,327 371,565 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 10,136,042 1,346,675 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 2,127,882 370,954 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 1,851,055 330,163 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 5,877,902 1,166,858 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 4,795,924 829,985 28 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 $4,697,973 $838,062 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 6,259,275 923,243 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 5,255,038 770,389 Ser. 13-76, IO, 3.50%, 5/20/43 7,677,117 1,242,465 Ser. 13-28, IO, 3.50%, 2/20/43 2,410,454 356,013 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 3,648,413 564,227 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 5,109,588 795,563 Ser. 13-14, IO, 3.50%, 12/20/42 11,882,474 1,640,376 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 3,778,597 588,479 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 4,660,873 888,828 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 5,715,662 1,164,529 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 2,690,459 574,836 Ser. 15-62, Class IL, IO, 3.50%, 2/16/42 8,251,206 1,088,912 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 8,162,552 1,120,416 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 5,992,236 548,290 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 4,861,362 595,877 Ser. 14-44, Class IA, IO, 3.50%, 5/20/28 14,700,613 1,542,990 Ser. 16-H16, Class EI, IO, 2.725%, 6/20/66 8,257,961 954,620 Ser. 15-H15, Class BI, IO, 2.484%, 6/20/65 6,322,603 659,233 Ser. 16-H23, Class NI, IO, 2.429%, 10/20/66 29,937,054 3,810,987 Ser. 16-H17, Class KI, IO, 2.427%, 7/20/66 5,769,665 674,330 Ser. 15-H10, Class BI, IO, 2.348%, 4/20/65 6,870,824 684,080 Ser. 16-H18, Class QI, IO, 2.331%, 6/20/66 7,828,523 973,085 Ser. 17-H02, Class BI, IO, 2.321%, 1/20/67 6,936,490 923,455 Ser. 17-H06, Class BI, IO, 2.296%, 2/20/67 11,358,703 1,413,023 Ser. 16-H09, Class BI, IO, 2.264%, 4/20/66 13,729,790 1,423,258 Ser. 17-H08, Class NI, IO, 2.203%, 3/20/67 14,883,533 1,778,582 Ser. 16-H03, Class AI, IO, 2.156%, 1/20/66 10,085,898 1,046,412 Ser. 16-H06, Class DI, IO, 2.073%, 7/20/65 14,627,838 1,284,324 Ser. 16-H03, Class DI, IO, 2.027%, 12/20/65 10,622,535 1,022,419 Ser. 15-H20, Class CI, IO, 2.022%, 8/20/65 10,822,975 1,147,863 Ser. 15-H24, Class AI, IO, 1.981%, 9/20/65 9,876,019 984,639 Ser. 16-H02, Class HI, IO, 1.938%, 1/20/66 12,976,357 1,147,110 Ser. 16-H10, Class AI, IO, 1.937%, 4/20/66 21,727,136 1,740,344 Ser. 15-H25, Class EI, IO, 1.854%, 10/20/65 9,477,022 865,252 Ser. 17-H11, Class DI, IO, 1.852%, 5/20/67 9,703,681 1,158,377 Ser. 15-H20, Class AI, IO, 1.833%, 8/20/65 9,316,119 853,357 FRB Ser. 15-H08, Class CI, IO, 1.794%, 3/20/65 7,467,528 675,759 Ser. 17-H09, IO, 1.775%, 4/20/67 13,428,264 1,482,480 Ser. 16-H06, Class CI, IO, 1.764%, 2/20/66 13,443,339 1,028,415 Ser. 15-H23, Class BI, IO, 1.733%, 9/20/65 11,128,612 960,399 Ser. 16-H24, Class CI, IO, 1.701%, 10/20/66 8,261,345 709,501 Ser. 16-H14, IO, 1.675%, 6/20/66 9,574,443 864,572 Ser. 13-H08, Class CI, IO, 1.675%, 2/20/63 13,871,349 875,282 Ser. 14-H21, Class BI, IO, 1.551%, 10/20/64 12,441,900 898,305 Ser. 15-H26, Class CI, IO, 0.61%, 8/20/65 31,291,072 541,336 Ser. 06-36, Class OD, PO, zero%, 7/16/36 5,991 5,049 Premier Income Trust 29 Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Commercial mortgage-backed securities (12.6%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 $41,954 $42,269 FRB Ser. 07-3, Class AJ, 5.676%, 6/10/49 21,804 21,804 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.254%, 2/10/51 68,307,891 16,257 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.535%, 1/12/45 1,704,000 1,669,920 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 1,026,000 1,011,636 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 1,335,959 1,337,295 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.302%, 3/11/39 1,357,246 1,057,675 FRB Ser. 06-PW11, Class C, 5.302%, 3/11/39 (In default) † 1,554,000 794,312 FRB Ser. 06-PW14, Class XW, IO, 0.368%, 12/11/38 4,036,301 12,109 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.325%, 11/15/44 2,160,000 2,096,133 FRB Ser. 07-CD5, Class XS, IO, 0.059%, 11/15/44 17,275,197 — CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.753%, 12/15/47 1,068,000 1,083,474 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 2,275,000 2,061,150 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.891%, 5/15/46 1,844,262 1,859,398 Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 1,779,466 1,779,466 COMM Mortgage Pass-Through Certificates 144A FRB Ser. 12-CR3, Class E, 4.768%, 10/15/45 700,000 609,735 Ser. 12-CR3, Class F, 4.75%, 10/15/45 1,755,510 1,177,802 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719%, 8/10/46 1,331,000 900,288 Ser. 14-CR18, Class E, 3.60%, 7/15/47 1,371,000 852,762 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.664%, 12/15/39 5,482,687 27,413 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 1,270,804 1,302,574 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.799%, 4/15/50 2,634,000 2,314,788 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 129,631 130,643 GS Mortgage Securities Corp. II 144A FRB Ser. 05-GG4, Class XC, IO, 1.378%, 7/10/39 904,220 814 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.32%, 11/10/46 1,693,000 1,374,547 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,347,000 1,259,445 FRB Ser. 13-GC12, Class D, 4.446%, 6/10/46 770,000 686,147 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.086%, 7/15/45 778,000 689,438 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.063%, 11/15/45 1,920,000 1,866,900 FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 2,236,000 1,975,059 FRB Ser. 13-C14, Class E, 4.569%, 8/15/46 1,178,000 976,798 FRB Ser. C14, Class D, 4.569%, 8/15/46 1,063,000 940,266 30 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Commercial mortgage-backed securities cont . JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.314%, 2/15/47 $914,000 $656,252 FRB Ser. 14-C25, Class D, 3.947%, 11/15/47 1,335,000 1,059,189 Ser. 14-C25, Class E, 3.332%, 11/15/47 1,823,000 1,119,687 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.21%, 2/12/51 58,414 58,852 FRB Ser. 06-LDP7, Class B, 5.944%, 4/17/45 1,231,000 184,650 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 309,722 315,430 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.31%, 2/12/51 687,000 690,435 FRB Ser. 07-CB20, Class C, 6.31%, 2/12/51 1,604,000 1,571,920 FRB Ser. 11-C3, Class F, 5.614%, 2/15/46 1,113,000 1,080,389 FRB Ser. 12-C6, Class E, 5.136%, 5/15/45 1,115,000 1,012,532 FRB Ser. 13-C16, Class D, 4.975%, 12/15/46 760,000 733,756 FRB Ser. 12-C8, Class E, 4.652%, 10/15/45 821,000 773,523 FRB Ser. 12-LC9, Class E, 4.384%, 12/15/47 2,041,000 1,920,581 Ser. 13-C13, Class E, 3.986%, 1/15/46 1,537,000 1,158,898 Ser. 13-C10, Class E, 3.50%, 12/15/47 1,233,000 921,791 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 1,249,000 873,176 FRB Ser. 07-CB20, Class X1, IO, 0.151%, 2/12/51 15,148,516 35 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 264,425 269,394 Ser. 98-C4, Class J, 5.60%, 10/15/35 862,920 873,706 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 (In default) † 3,168,000 178,168 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 (In default) † 3,041,000 260,006 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.198%, 4/20/48 977,000 864,313 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.382%, 2/12/51 428,000 433,350 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 1,904,037 1,884,591 Merrill Lynch Mortgage Trust 144A FRB Ser. 08-C1, Class D, 6.382%, 2/12/51 812,000 817,278 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 25,229 984 FRB Ser. 07-C5, Class X, IO, 5.054%, 12/15/49 801,797 36,081 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class D, 4.893%, 4/15/47 2,410,000 2,235,282 Ser. 14-C17, Class D, 4.697%, 8/15/47 2,403,000 2,041,246 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 830,000 566,475 FRB Ser. 13-C10, Class E, 4.083%, 7/15/46 2,426,000 2,021,343 Ser. 14-C17, Class E, 3.50%, 8/15/47 1,673,000 1,077,077 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558%, 2/12/44 2,693,000 296,230 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,600,000 1,506,160 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.306%, 1/11/43 798,000 764,085 FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 811,347 802,422 Premier Income Trust 31 Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Commercial mortgage-backed securities cont . STRIPS CDO 144A Ser. 03-1A, Class N, IO, 1.952%, 3/24/18 (Cayman Islands) $376,000 $7,106 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 1,108,670 80,157 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.898%, 5/10/63 1,476,000 976,669 FRB Ser. 13-C6, Class D, 4.344%, 4/10/46 31,000 28,343 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.103%, 6/15/45 1,807,689 1,287,978 FRB Ser. 07-C34, IO, 0.327%, 5/15/46 12,720,658 5,088 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C15, Class G, 5.395%, 10/15/41 1,500,000 460,500 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 694,000 559,711 FRB Ser. 13-LC12, Class D, 4.295%, 7/15/46 456,000 425,315 Ser. 14-LC16, Class D, 3.938%, 8/15/50 2,276,000 1,823,598 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5.00%, 4/15/45 1,243,000 1,027,837 Ser. 11-C4, Class F, 5.00%, 6/15/44 2,166,000 1,783,268 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 2,131,000 1,553,499 FRB Ser. 12-C10, Class D, 4.456%, 12/15/45 700,000 611,297 Ser. 13-C12, Class E, 3.50%, 3/15/48 1,664,000 1,229,862 Residential mortgage-backed securities (non-agency) (12.5%) BCAP, LLC Trust 144A FRB Ser. 12-RR5, Class 4A8, 1.386%, 6/26/35 295,222 289,392 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 4.157%, 4/25/34 830,882 829,784 FRB Ser. 05-7, Class 21A1, 3.63%, 9/25/35 584,603 580,851 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 6.107%, 9/25/34 76,336 30,527 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.532%, 7/25/25 (Bermuda) 798,064 815,721 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AMC3, Class A2D, 1.582%, 3/25/37 3,982,367 3,380,667 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.322%, 6/25/46 1,155,672 1,116,148 FRB Ser. 06-OA10, Class 1A1, 1.736%, 8/25/46 756,128 692,595 FRB Ser. 06-OA7, Class 1A2, 1.716%, 6/25/46 1,254,848 1,188,466 FRB Ser. 05-38, Class A3, 1.582%, 9/25/35 1,651,932 1,501,041 FRB Ser. 05-59, Class 1A1, 1.558%, 11/20/35 3,000,720 2,734,890 FRB Ser. 07-OH1, Class A1D, 1.442%, 4/25/47 1,131,934 948,955 FRB Ser. 06-OA10, Class 4A1, 1.422%, 8/25/46 6,920,783 6,416,950 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.732%, 1/25/25 1,161,504 1,652,271 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.732%, 10/25/28 439,694 562,113 Structured Agency Credit Risk Debt FRN Ser. 15-HQA2, Class B, 11.732%, 5/25/28 1,147,690 1,473,026 32 Premier Income Trust Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 11.232%, 7/25/28 $2,035,229 $2,555,612 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.582%, 4/25/28 1,495,139 1,897,509 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.782%, 12/25/27 1,393,783 1,636,132 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 6.382%, 11/25/28 1,500,000 1,764,875 Structured Agency Credit Risk Debt FRN Ser. 17-DNA1, Class B1, 6.182%, 7/25/29 940,000 1,047,455 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.882%, 10/25/28 570,000 650,261 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.482%, 9/25/28 2,319,164 3,220,980 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.982%, 10/25/28 1,300,000 1,756,931 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.982%, 8/25/28 1,819,844 2,471,993 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 11.482%, 1/25/29 2,159,681 2,712,570 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 7.132%, 10/25/28 4,285,000 5,056,541 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.932%, 4/25/28 4,992,190 5,724,538 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.782%, 4/25/28 779,500 878,834 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 6.232%, 7/25/25 4,673,976 5,230,367 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 6.232%, 7/25/25 1,920,000 2,120,731 Connecticut Avenue Securities FRB Ser. 17-C03, Class 1B1, 6.082%, 10/25/29 1,610,000 1,765,050 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.782%, 2/25/25 571,425 616,081 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.482%, 4/25/29 240,000 269,250 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 5.482%, 1/25/29 550,000 612,377 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 5.232%, 5/25/25 178,362 192,384 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 5.232%, 5/25/25 364,991 389,526 Connecticut Avenue Securities FRB Ser. 17-C05, Class 1B1, 4.824%, 1/25/30 450,000 449,370 Connecticut Avenue Securities FRB Ser. 14-C02, Class 1M2, 3.832%, 5/25/24 120,000 127,180 MortgageIT Trust FRB Ser. 05-3, Class M2, 2.027%, 8/25/35 464,574 408,439 Oaktown Re, Ltd. 144A FRB Ser. 17-1A, Class B1, 6.982%, 4/25/27 (Bermuda) F 550,000 552,063 Premier Income Trust 33 Principal MORTGAGE-BACKED SECURITIES (45.7%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 1.412%, 1/25/37 $1,533,034 $1,357,720 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.824%, 9/25/35 1,525,710 1,563,974 FRB Ser. 05-AR13, Class A1C3, 1.722%, 10/25/45 2,614,810 2,533,121 FRB Ser. 05-AR19, Class A1C4, 1.632%, 12/25/45 976,602 933,778 Total mortgage-backed securities (cost $275,084,159) Principal CORPORATE BONDS AND NOTES (33.6%)* amount Value Basic materials (4.2%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $251,000 $262,295 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 541,000 584,280 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 400,000 412,000 Anglo American Capital PLC 144A company guaranty sr. unsec. notes 4.75%, 4/10/27 (United Kingdom) 200,000 213,000 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 207,000 236,498 ArcelorMittal SA sr. unsec. unsub. notes 7.50%, 10/15/39 (France) 180,000 212,400 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 420,000 433,650 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 517,000 557,068 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 209,000 254,980 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 507,000 533,618 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 639,000 664,560 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 491,000 565,878 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 170,000 178,500 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 360,000 377,550 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 606,000 631,755 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 485,000 514,706 CF Industries, Inc. company guaranty sr. unsec. bonds 4.95%, 6/1/43 116,000 99,180 Chemours Co. (The) company guaranty sr. unsec. notes 5.375%, 5/15/27 172,000 181,245 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 178,000 198,470 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 445,000 477,868 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 761,000 749,585 Constellium NV company guaranty sr. unsec. sub. notes Ser. REGS, 7.00%, 1/15/23 (Netherlands) EUR 100,000 125,158 34 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Basic materials cont . Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) $425,000 $412,250 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 715,000 706,956 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 222,000 231,435 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.50%, 4/1/25 (Canada) 485,000 497,731 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 4/1/23 (Canada) 200,000 205,500 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 463,000 480,052 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 623,000 654,150 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 6.875%, 2/15/23 (Indonesia) 340,000 368,900 Freeport-McMoRan, Inc. company guaranty sr. unsec. sub. notes 6.75%, 2/1/22 (Indonesia) 208,000 218,400 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 676,000 769,795 Grinding Media, Inc./Moly-Cop Altasteel, Ltd. 144A sr. sub. notes 7.375%, 12/15/23 110,000 118,525 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 175,000 192,063 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 546,000 573,300 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 178,000 203,365 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 208,000 241,800 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 339,000 364,425 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 265,000 271,294 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 422,000 451,540 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 389,000 407,478 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 264,000 273,240 New Gold, Inc. 144A sr. unsec. notes 6.375%, 5/15/25 (Canada) 90,000 92,925 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 320,000 342,864 NOVA Chemicals Corp. 144A sr. unsec. bonds 5.25%, 6/1/27 (Canada) 360,000 360,900 NOVA Chemicals Corp. 144A sr. unsec. notes 4.875%, 6/1/24 (Canada) 205,000 206,281 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 53,000 55,783 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 935,000 998,113 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 45,000 51,525 Premier Income Trust 35 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Basic materials cont . Park-Ohio Industries, Inc. 144A company guaranty sr. unsec. notes 6.625%, 4/15/27 $370,000 $391,506 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 57,000 62,843 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 502,000 581,693 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 140,000 149,625 Smurfit Kappa Acquisitions 144A company guaranty sr. unsec. notes 4.875%, 9/15/18 (Ireland) 200,000 204,500 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 358,000 427,363 SPCM SA 144A sr. unsec. notes 4.875%, 9/15/25 (France) 200,000 204,750 Steel Dynamics, Inc. company guaranty sr. unsec. notes 5.00%, 12/15/26 527,000 555,985 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 276,000 286,350 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 110,000 117,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 45,000 46,856 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 148,000 155,712 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 132,000 133,155 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 367,000 381,680 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 265,000 266,325 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 171,000 179,123 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 330,000 352,275 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 315,000 329,963 USG Corp. 144A company guaranty sr. unsec. bonds 4.875%, 6/1/27 379,000 391,318 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 218,000 232,715 Venator Finance SARL/Venator Materials Corp. 144A sr. unsec. notes 5.75%, 7/15/25 (Luxembourg) 341,000 350,378 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 125,000 122,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 583,000 628,183 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 489,000 553,793 Capital goods (2.2%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 810,000 840,375 ARD Finance SA sr. notes 6.625%, 9/15/23 (Luxembourg) ‡‡ EUR 100,000 126,986 36 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Capital goods cont . Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) $630,000 $696,150 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 265,000 282,225 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 250,000 263,125 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 524,000 544,960 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 155,000 164,688 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 240,000 250,200 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 154,000 160,545 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 512,000 581,120 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 553,000 608,300 CD&R Waterworks Merger Sub, LLC 144A sr. unsec. notes 6.125%, 8/15/25 45,000 45,900 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 336,000 393,960 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 948,000 969,330 Great Lakes Dredge & Dock Corp. 144A company guaranty sr. unsec. notes 8.00%, 5/15/22 541,000 553,173 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 429,000 450,986 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 158,000 204,298 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 756,000 878,850 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 602,000 602,000 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 369,000 385,144 Novafives SAS sr. sub. notes Ser. REGS, 4.50%, 6/30/21 (France) EUR 100,000 120,477 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 $215,000 226,288 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 744,000 771,900 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 329,000 355,731 Tennant Co. 144A company guaranty sr. unsec. notes 5.625%, 5/1/25 70,000 74,375 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 480,000 499,200 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 40,000 40,700 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 (United Kingdom) 903,000 954,923 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 115,000 121,038 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6.375%, 6/15/26 125,000 130,625 Premier Income Trust 37 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Capital goods cont . TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 $395,000 $418,206 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 390,000 407,550 Communication services (4.4%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 400,000 424,000 Altice Financing SA 144A company guaranty sr. unsub. notes 7.50%, 5/15/26 (Luxembourg) 200,000 221,760 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 800,000 850,000 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 910,000 995,313 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 400,000 448,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 618,000 637,313 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 655,000 695,938 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 563,000 605,225 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 112,000 120,400 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 815,000 855,750 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 348,000 369,315 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 95,000 99,988 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 265,000 295,806 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 469,000 479,402 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 399,000 407,850 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 583,000 626,725 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 850,000 882,725 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 124,000 137,950 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 860,000 1,000,825 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 680,000 651,950 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 1,110,000 1,060,050 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 305,000 330,849 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 173,000 158,511 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 435,000 408,900 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 100,000 81,250 Inmarsat Finance PLC company guaranty sr. unsec. unsub. notes Ser. REGS, 4.875%, 5/15/22 (United Kingdom) 259,000 264,828 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 65,000 61,425 38 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Communication services cont . Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) $15,000 $16,294 Intelsat Jackson Holdings SA 144A sr. unsec. notes 9.75%, 7/15/25 (Bermuda) 461,000 475,983 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 112,000 71,568 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 448,000 277,312 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 88,000 95,040 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 200,000 216,500 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 775,000 807,938 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 450,000 474,188 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 225,000 245,250 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 238,000 259,420 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 243,000 263,048 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 929,000 1,054,415 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 465,000 516,150 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 290,000 293,973 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 1,098,000 1,161,135 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 745,000 804,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 291,000 307,733 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 180,000 194,400 T-Mobile USA, Inc. company guaranty sr. unsec. notes 4.00%, 4/15/22 100,000 104,063 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 455,000 476,044 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 680,000 877,421 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. bonds Ser. REGS, 6.25%, 1/15/29 (Germany) EUR 710,000 957,788 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $662,000 707,513 Videotron, Ltd./Videotron Ltee. 144A sr. unsec. notes 5.125%, 4/15/27 (Canada) 170,000 175,100 Virgin Media Secured Finance PLC company guaranty sr. notes Ser. REGS, 5.125%, 1/15/25 (United Kingdom) GBP 100,000 139,089 Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 255,000 350,626 Premier Income Trust 39 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Communication services cont . West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $609,000 $614,329 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 290,000 348,280 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $536,000 438,180 Ziggo Bond Finance BV 144A sr. unsec. bonds 4.625%, 1/15/25 (Netherlands) EUR 115,000 144,316 Consumer cyclicals (5.5%) ADT Corp. (The) company guaranty sr. unsub. notes 4.125%, 6/15/23 $119,000 120,339 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/26 120,000 122,388 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 159,000 165,559 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 355,000 363,541 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 377,000 400,091 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 543,000 566,078 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 222,000 86,580 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 344,000 369,800 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 535,000 553,725 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 175,000 182,840 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 370,000 400,063 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 195,000 211,819 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 105,000 110,644 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 120,000 125,742 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 165,000 170,156 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 140,000 142,380 Cirsa Funding Luxembourg SA company guaranty sr. unsec. notes Ser. REGS, 5.875%, 5/15/23 (Luxembourg) EUR 100,000 125,150 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 $186,000 187,163 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 280,000 290,150 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 636,000 679,725 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 210,000 226,800 40 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Consumer cyclicals cont . Eldorado Resorts, Inc. company guaranty sr. unsec. notes 6.00%, 4/1/25 $95,000 $101,650 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 440,000 475,200 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 315,000 349,650 EW Scripps Co. (The) 144A company guaranty sr. unsec. notes 5.125%, 5/15/25 205,000 212,175 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 340,000 359,550 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 367,000 388,095 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 165,000 179,850 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 330,000 341,550 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 541,000 448,808 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) $195,000 228,888 GW Honos Security Corp. 144A company guaranty sr. unsec. notes 8.75%, 5/15/25 (Canada) 390,000 415,350 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 320,000 326,800 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 375,000 390,938 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 500,000 519,375 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 674,000 544,255 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) ‡‡ 340,000 346,375 IHS Markit, Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 230,000 242,075 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 757,000 832,700 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 730,000 761,025 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 120,000 130,200 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. bonds 7.40%, 4/1/37 119,000 94,605 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 399,000 391,020 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 307,000 323,118 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 200,000 212,250 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 353,000 369,768 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 165,000 169,125 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 506,000 531,300 Premier Income Trust 41 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Consumer cyclicals cont . Matalan Finance PLC sub. notes Ser. REGS, 6.875%, 6/1/19 (United Kingdom) GBP 100,000 $128,062 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) $85,000 86,488 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 537,000 548,975 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 67,000 71,087 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 337,000 379,125 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 919,000 928,190 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 260,000 178,100 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 286,000 138,710 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 220,000 121,550 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 350,000 361,813 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 190,000 196,175 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 207,000 213,728 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 246,000 253,688 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 315,000 330,356 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 209,000 218,144 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 296,000 310,207 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 240,000 247,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 439,000 454,365 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 241,000 241,603 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 290,000 291,088 PetSmart, Inc. 144A sr. unsec. notes 7.125%, 3/15/23 125,000 113,125 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 265,000 315,350 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 400,000 430,500 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 390,000 401,700 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 47,000 48,998 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 580,000 591,600 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 365,000 381,425 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,203,000 1,341,345 42 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Consumer cyclicals cont . Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 $115,000 $116,725 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 532,000 566,580 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 777,000 808,080 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 263,000 283,383 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5.00%, 8/1/27 254,000 258,445 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 495,000 511,706 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 540,000 549,450 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 240,000 256,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 25,000 26,125 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 106,000 113,288 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 544,000 572,560 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A company guaranty sr. unsub. notes 5.875%, 5/15/25 275,000 275,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 747,000 766,609 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 165,000 174,900 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 119,000 119,893 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 344,000 366,360 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 342,000 358,245 Univision Communications, Inc. 144A company guaranty sr. notes 5.125%, 5/15/23 495,000 504,900 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 216,000 216,540 Werner FinCo LP/Werner FinCo, Inc. 144A company guaranty sr. unsec. notes 8.75%, 7/15/25 564,000 564,000 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 52,000 53,820 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 229,000 227,397 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 144A company guaranty sr. unsec. sub. notes 5.25%, 5/15/27 277,000 283,579 Consumer staples (1.4%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 287,000 296,328 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 170,000 173,825 1011/New Red Finance, Inc. 144A company guaranty sr. sub. notes 4.25%, 5/15/24 (Canada) 275,000 276,546 Premier Income Trust 43 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Consumer staples cont . Alpine Finance Merger Sub, LLC 144A sr. unsec. notes 6.875%, 8/1/25 $124,000 $128,650 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 310,000 334,025 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 704,000 763,840 Brand Energy & Infrastructure Services, Inc. 144A sr. unsec. notes 8.50%, 7/15/25 456,000 485,640 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 241,000 252,448 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,061,000 1,123,334 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 330,000 342,788 Diamond BC BV 144A sr. unsec. notes 5.625%, 8/15/25 EUR 295,000 354,285 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 $264,000 215,820 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 303,000 300,728 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 295,000 312,700 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 295,000 307,538 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 4.75%, 6/1/27 180,000 185,625 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 350,000 365,894 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 85,000 88,719 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 215,000 220,440 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 202,000 207,050 Pizzaexpress Financing 2 PLC company guaranty sr. notes Ser. REGS, 6.625%, 8/1/21 (United Kingdom) GBP 100,000 130,064 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 $229,000 236,156 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 285,000 216,600 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 540,000 448,200 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 528,000 523,380 Energy (6.8%) Alliance Resource Operating Partners LP/Alliance Resource Finance Corp. 144A sr. unsec. notes 7.50%, 5/1/25 170,000 179,563 Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 989,000 1,038,450 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 123,000 126,075 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 38,000 38,570 44 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Energy cont . Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 $324,000 $332,810 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 187,000 191,675 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 210,000 132,300 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 345,000 219,938 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 232,000 250,560 Cheniere Corpus Christi Holdings, LLC company guaranty sr. notes 5.875%, 3/31/25 738,000 799,808 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. bonds 5.125%, 6/30/27 275,000 286,344 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 58,000 53,070 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 251,000 266,060 Chesapeake Energy Corp. 144A company guaranty sr. unsec. bonds 8.00%, 6/15/27 114,000 114,000 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 267,000 267,668 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 559,000 577,168 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 280,000 288,750 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 60,000 51,300 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 1,048,000 969,400 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 187,000 182,325 Covey Park Energy, LLC/Covey Park Finance Corp. 144A company guaranty sr. unsec. notes 7.50%, 5/15/25 213,000 218,325 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 63,000 36,698 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 364,000 346,710 Diamondback Energy, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 5/31/25 520,000 538,200 Diamondback Energy, Inc. company guaranty sr. unsec. unsub. notes 4.75%, 11/1/24 140,000 141,400 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 431,000 461,170 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 573,000 487,050 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 195,000 151,491 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 103,000 104,030 FTS International, Inc. 144A company guaranty sr. sub. FRN 8.746%, 6/15/20 84,000 85,260 Premier Income Trust 45 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Energy cont . Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) $394,000 $434,361 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 400,000 416,000 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 131,000 135,749 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 300,000 303,375 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 1,080,000 1,212,300 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 131,000 107,748 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 191,000 159,963 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 110,000 106,425 Murray Energy Corp. 144A notes 11.25%, 4/15/21 252,000 191,316 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 67,000 71,020 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 859,000 895,508 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 7.75%, 1/15/24 348,000 276,956 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 312,000 306,540 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 247,000 244,530 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 120,000 122,400 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 270,000 289,094 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 400,000 416,588 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.375%, 1/17/27 (Brazil) 2,495,000 2,700,838 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 1,226,000 1,232,130 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 878,000 1,031,650 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 2,017,000 2,269,125 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,331,000 2,432,981 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 493,000 518,266 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 960,000 986,400 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 1,255,000 408,001 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 3,606,000 1,179,703 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 2,345,000 762,360 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6.625%, 6/15/35 (Mexico) 340,000 361,522 46 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Energy cont . Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) $525,000 $482,024 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8.00%, 5/3/19 (Mexico) 1,440,000 1,574,784 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 5,014,000 4,980,908 Precision Drilling Corp. company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 130,000 130,650 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 14,000 12,565 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 595,000 610,619 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 192,000 188,160 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 58,000 57,565 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 355,000 351,450 SESI, LLC company guaranty sr. unsec. unsub. notes 7.125%, 12/15/21 123,000 123,769 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 286,000 298,870 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 45,000 5 Shelf Drilling Holdings, Ltd. 144A company guaranty notes 9.50%, 11/2/20 260,000 256,100 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 332,000 330,340 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 164,000 152,520 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 65,000 64,675 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 281,000 275,380 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 210,000 217,875 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 105,000 108,019 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 146,000 156,220 Vermilion Energy, Inc. 144A company guaranty sr. unsec. notes 5.625%, 3/15/25 (Canada) 116,000 115,130 Weatherford International, Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 70,000 71,050 Weatherford International, Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 130,000 139,425 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 107,000 117,700 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 444,000 475,080 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 978,000 1,004,895 Financials (4.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 778,000 787,725 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 608,000 754,680 Premier Income Trust 47 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Financials cont . Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 $369,000 $394,830 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 163,000 222,495 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 148,000 163,170 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 185,000 208,819 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 175,000 192,465 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 315,000 340,594 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 315,000 340,389 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 127,000 133,261 CNG Holdings, Inc. 144A sr. notes 9.375%, 5/15/20 119,000 107,100 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 443,000 470,688 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 332,000 340,300 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 273,000 151,515 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 500,000 632,520 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 486,000 614,809 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 360,000 376,200 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 161,000 161,000 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 475,000 496,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.75%, 2/1/24 210,000 220,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.25%, 2/1/22 205,000 213,393 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 51,000 52,403 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 440,000 452,298 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 18,000 17,258 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 20,000 22,625 Intesa Sanpaolo SpA 144A company guaranty jr. unsec. sub. FRB 7.70%, perpetual maturity (Italy) 200,000 212,750 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 130,000 134,550 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 25,000 25,328 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 670,000 949,570 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 442,000 504,985 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 350,000 366,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 499,000 511,475 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 173,000 181,131 48 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Financials cont . OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 $210,000 $221,025 Provident Funding Associates LP/PFG Finance Corp. 144A sr. unsec. notes 6.375%, 6/15/25 375,000 387,188 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 200,000 218,876 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 306,000 379,823 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 410,000 433,063 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 235,000 240,972 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 550,000 571,599 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 600,000 607,025 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 500,000 545,000 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 130,000 145,925 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 123,000 128,074 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 119,000 122,570 Tempo Acquisition, LLC/Tempo Acquisition Finance Corp. 144A sr. unsec. notes 6.75%, 6/1/25 423,000 438,617 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 158,000 148,915 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 400,000 486,074 USIS Merger Sub, Inc. 144A sr. unsec. notes 6.875%, 5/1/25 $315,000 326,025 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 150,000 162,512 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 468,000 520,113 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 200,000 213,514 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 786,000 811,246 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 5,600,000 6,048,000 VTB Bank PJSC via VTB Eurasia DAC 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 450,000 499,500 Health care (2.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 475,000 458,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 327,000 322,095 ASP AMC Merger Sub, Inc. 144A sr. unsec. notes 8.00%, 5/15/25 354,000 350,903 BioScrip, Inc. company guaranty sr. unsec. notes 8.875%, 2/15/21 296,000 266,400 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 395,000 429,563 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 94,000 97,995 Premier Income Trust 49 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Health care cont . Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 $305,000 $321,013 CHS/Community Health Systems, Inc. company guaranty sr. notes 6.25%, 3/31/23 160,000 164,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 710,000 608,825 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 192,000 185,040 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 298,000 52,895 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 65,000 49,563 Eagle Holding Co II, LLC 144A sr. unsec. unsub. notes 7.625%, 5/15/22 ‡‡ 115,000 119,600 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/1/25 (Ireland) 200,000 169,250 Endo DAC/Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 540,000 468,450 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 295,000 252,225 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 263,000 274,835 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 256,000 277,120 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 809,000 883,833 HCA, Inc. company guaranty sr. sub. bonds 5.50%, 6/15/47 575,000 602,313 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 128,000 147,520 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 370,000 393,125 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 294,000 330,015 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 329,000 303,503 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 270,000 287,550 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 4.875%, 6/15/25 70,000 71,225 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 563,000 553,148 Patheon Holdings I BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 340,000 360,400 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 1,075,000 1,140,844 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 220,000 227,700 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 80,000 82,900 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 393,000 421,001 Unilabs Subholding AB company guaranty sr. unsec. notes Ser. REGS, 5.75%, 5/15/25 (Sweden) EUR 100,000 119,209 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 $489,000 416,261 50 Premier Income Trust Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Health care cont . Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 $466,000 $400,760 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 90,000 81,450 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 195,000 166,238 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 317,000 305,905 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 355,000 378,075 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 120,000 126,600 WellCare Health Plans, Inc. sr. unsec. notes 5.25%, 4/1/25 165,000 174,900 Technology (1.6%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 1,204,000 993,300 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 1,843,000 2,050,887 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 440,000 484,968 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 450,000 485,438 First Data Corp. 144A notes 5.75%, 1/15/24 435,000 459,469 First Data Corp. 144A sr. notes 5.375%, 8/15/23 375,000 391,406 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 640,000 691,200 Infor Software Parent, LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 717,000 742,095 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 503,000 523,749 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 132,000 135,960 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 430,000 454,725 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 380,000 395,200 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5.25%, 1/15/24 198,000 206,354 Solera, LLC /Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 510,000 586,500 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 380,000 465,247 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 515,000 634,092 Transportation (0.1%) Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 $644,000 674,590 Utilities and power (1.1%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 965,000 1,013,250 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 160,000 163,200 Premier Income Trust 51 Principal CORPORATE BONDS AND NOTES (33.6%)* cont . amount Value Utilities and power cont . AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 $310,000 $353,788 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 907,000 846,911 Calpine Corp. 144A company guaranty sr. notes 5.25%, 6/1/26 230,000 225,400 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 85,000 87,338 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 615,000 677,280 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 448,000 452,570 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 516,000 508,905 Dynegy, Inc. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 216,000 213,840 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 190,000 204,725 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 (In default) † 329,000 218,785 NGPL PipeCo., LLC 144A sr. unsec. bonds 4.875%, 8/15/27 20,000 20,575 NGPL PipeCo., LLC 144A sr. unsec. notes 4.375%, 8/15/22 5,000 5,144 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 272,000 288,320 NRG Energy, Inc. company guaranty sr. unsec. notes 6.625%, 1/15/27 393,000 403,808 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 319,000 328,570 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 195,000 209,330 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 457,000 467,283 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 205,000 513 Total corporate bonds and notes (cost $195,917,932) FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (10.5%)* units Value Argentina (Republic of) sr. unsec. unsub. bonds 7.625%, 4/22/46 (Argentina) $2,570,000 $2,641,960 Argentina (Republic of) sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 460,000 460,000 Argentina (Republic of) sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 3,493,000 3,590,804 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5.00%, 1/27/45 (Brazil) 1,725,000 1,537,406 Brazil (Federal Republic of) sr. unsec. unsub. notes 6.00%, 4/7/26 (Brazil) 2,020,000 2,216,950 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 6,750 2,212,261 Buenos Aires (Province of) unsec. FRN 24.268%, 5/31/22 (Argentina) ARS 17,110,000 1,010,960 Buenos Aires (Province of) 144A sr. unsec. unsub. bonds 7.875%, 6/15/27 (Argentina) $5,355,000 5,472,810 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 100,000 113,100 52 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (10.5%)* cont . units Value Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) $2,688,000 $2,985,024 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 6.50%, 2/15/23 (Argentina) 645,000 655,965 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 2,408,000 2,516,625 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 250,000 261,875 Dominican (Republic of) sr. unsec. unsub. notes Ser. REGS, 8.625%, 4/20/27 (Dominican Republic) 605,000 727,513 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) 1,650,000 1,736,625 Egypt (Arab Republic of) 144A sr. unsec. bonds 8.50%, 1/31/47 (Egypt) 760,000 826,500 Egypt (Arab Republic of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 910,000 938,336 Hellenic (Republic of) sr. unsec. notes 4.375%, 8/1/22 (Greece) EUR 2,332,000 2,734,783 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 61,000 51,367 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 468,000 401,536 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 141,000 126,946 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 178,000 162,852 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/31 (Greece) †† EUR 468,000 433,176 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 3,840,211 3,628,652 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 1,797,295 1,730,323 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 4,583,435 4,574,390 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 398,000 416,650 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 1,556,500 1,649,906 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 1,218,000 1,303,291 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 1,797,865 1,985,993 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 323,625 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) 1,555,000 1,963,188 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 200,000 241,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 4.35%, 1/8/27 (Indonesia) 1,265,000 1,328,404 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 1,355,000 1,365,163 Ivory Coast (Republic of) 144A sr. unsec. bonds 6.125%, 6/15/33 (Ivory Coast) 1,385,000 1,354,925 Premier Income Trust 53 FOREIGN GOVERNMENT AND AGENCY Principal amount/ BONDS AND NOTES (10.5%)* cont . units Value Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) $465,000 $493,532 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 1,281,000 2,249,756 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,400,000 1,524,250 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 2,795,000 805,696 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) $316,000 310,119 United Mexican States sr. unsec. notes Ser. GMTN, 5.75%, 10/12/10 (Mexico) 1,030,000 1,084,570 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 650,000 251,875 Total foreign government and agency bonds and notes (cost $59,441,102) Principal SENIOR LOANS (2.1%)* c amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.196%, 7/2/22 $486,117 $379,171 ASP AMC Merger Sub, Inc. bank term loan FRN Ser. B, 4.796%, 4/13/24 181,936 180,951 Asurion, LLC bank term loan FRN 8.726%, 3/3/21 424,000 424,530 Avaya, Inc. bank term loan FRN Ser. B6, 6.667%, 3/31/18 (In default) † 319,198 259,082 Avaya, Inc. bank term loan FRN Ser. B7, 6.417%, 5/29/20 (In default) † 506,468 416,781 Brand Energy & Infrastructure Services, Inc. bank term loan FRN 5.491%, 6/21/24 481,000 483,305 BWAY Corp. bank term loan FRN Ser. B, 4.474%, 4/3/24 145,000 145,423 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 1,152,549 1,387,669 Caesars Growth Properties Holdings, LLC bank term loan FRN Ser. L, 4.226%, 5/8/21 874,052 879,733 Capital Automotive LP bank term loan FRN 7.22%, 3/24/25 119,000 120,587 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 3.976%, 10/17/23 970,125 974,976 CCC Information Services, Inc. bank term loan FRN 7.976%, 3/30/25 144,000 147,960 Chesapeake Energy Corp. bank term loan FRN 8.686%, 8/23/21 630,000 676,266 CPG International, Inc. bank term loan FRN 5.046%, 5/3/24 81,133 81,200 FTS International, Inc. bank term loan FRN Ser. B, 5.976%, 4/16/21 509,000 437,740 Gates Global, LLC/Gates Global Co. bank term loan FRN Ser. B, 4.546%, 3/31/24 174,907 175,869 Getty Images, Inc. bank term loan FRN Ser. B, 4.796%, 10/18/19 600,588 556,295 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.976%, 1/30/19 743,000 601,830 Kronos, Inc./MA bank term loan FRN 9.42%, 11/1/24 220,000 227,333 Kronos, Inc./MA bank term loan FRN Ser. B, 4.68%, 11/1/23 350,242 353,800 MEG Energy Corp. bank term loan FRN 4.696%, 12/31/23 140,648 139,643 Navistar, Inc. bank term loan FRN Ser. B, 5.23%, 8/7/20 369,375 372,915 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.474%, 10/25/20 386,095 286,997 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 5.046%, 6/30/21 179,450 179,496 54 Premier Income Trust Principal SENIOR LOANS (2.1%)* c cont . amount Value Patheon Holdings I BV bank term loan FRN Ser. B, 4.504%, 4/20/24 $277,163 $277,625 PetSmart, Inc. bank term loan FRN Ser. B, 4.23%, 3/10/22 125,000 118,281 Rackspace Hosting, Inc. bank term loan FRN Ser. B, 4.172%, 11/3/23 123,690 124,123 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.726%, 9/7/23 411,888 372,243 Reynolds Group Holdings, Inc. bank term loan FRN 4.226%, 2/5/23 322,567 323,798 Solenis International LP bank term loan FRN 7.952%, 7/31/22 84,000 84,131 Solenis International LP bank term loan FRN 4.452%, 7/31/21 384,576 385,658 Talbots, Inc. (The) bank term loan FRN 9.726%, 3/19/21 150,913 130,162 Talbots, Inc. (The) bank term loan FRN 5.726%, 3/19/20 237,261 222,432 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.98%, 4/1/22 139,076 141,595 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.226%, 11/30/23 169,343 170,930 Yonkers Racing Corp. bank term loan FRN 4.48%, 5/31/24 320,000 319,600 Total senior loans (cost $12,834,764) PURCHASED SWAP OPTIONS OUTSTANDING (0.7%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.214)/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.214 $67,878,250 $68 Barclays Bank PLC 1.47/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.47 81,453,900 15,476 (0.51)/3 month GBP-LIBOR-BBA/Sep-18 Sep-17/0.51 GBP 66,080,000 13,078 Citibank, N.A. (2.518)/3 month USD-LIBOR-BBA/May-49 May-19/2.518 $5,973,300 540,166 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 54,302,600 360,026 (2.57)/3 month USD-LIBOR-BBA/Nov-22 Nov-17/2.57 27,151,400 237,032 1.975/3 month USD-LIBOR-BBA/Nov-22 Nov-17/1.975 27,151,400 172,411 (1.975)/3 month USD-LIBOR-BBA/Nov-22 Nov-17/1.975 27,151,400 166,167 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 108,605,200 155,305 (1.896)/3 month USD-LIBOR-BBA/Dec-22 Dec-17/1.896 17,431,000 153,044 2.57/3 month USD-LIBOR-BBA/Nov-22 Nov-17/2.57 27,151,400 147,432 2.235/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.235 40,727,000 125,439 1.896/3 month USD-LIBOR-BBA/Dec-22 Dec-17/1.896 17,431,000 84,715 (1.091)/6 month EUR-EURIBOR-Reuters/Jul-23 Jul-18/1.091 EUR 9,307,100 24,570 2.02/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.02 $40,726,950 19,142 Credit Suisse International 2.2275/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.2275 40,727,000 201,599 2.3724/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.3724 13,678,300 162,772 2.8472/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.8472 13,678,300 51,978 Goldman Sachs International 2.20/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.20 57,172,000 201,817 0.538/3 month GBP-LIBOR-BBA/Oct-18 Oct-17/0.538 GBP 100,516,500 139,253 (2.33)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.33 $40,726,950 135,213 2.015/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.015 44,063,000 129,986 2.525/3 month USD-LIBOR-BBA/Aug-37 Aug-17/2.525 13,575,700 119,873 Premier Income Trust 55 PURCHASED SWAP OPTIONS OUTSTANDING (0.7%)* cont . Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont . 1.3463/3 month GBP-LIBOR-BBA/Oct-27 Oct-17/1.3463 GBP 9,307,100 $117,640 (2.29625)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.29625 $44,626,000 103,532 (1.83)/3 month USD-LIBOR-BBA/Sep-22 Sep-17/1.83 16,508,000 97,232 1.796/3 month USD-LIBOR-BBA/Oct-18 Oct-17/1.796 81,453,900 87,970 -0.108/6 month EUR-EURIBOR-Reuters/Aug-19 Aug-17/-0.108 EUR 46,535,500 46,275 1.83/3 month USD-LIBOR-BBA/Sep-22 Sep-17/1.83 $16,508,000 23,111 (2.5975)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.5975 81,453,900 15,476 1.296/3 month USD-LIBOR-BBA/Oct-18 Oct-17/1.296 162,907,800 4,887 (2.62125)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.62125 89,252,000 89 (2.234)/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.234 67,878,250 68 (-0.108)/6 month EUR-EURIBOR-Reuters/Aug-19 Aug-17/-0.108 EUR 46,535,500 55 JPMorgan Chase Bank N.A. 1.585/3 month USD-LIBOR-BBA/Oct-18 Oct-17/1.585 $81,454,000 70,050 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 54,302,600 26,067 1.479/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.479 81,453,900 18,734 (1.585)/3 month USD-LIBOR-BBA/Oct-18 Oct-17/1.585 81,454,000 15,476 1.9685/3 month USD-LIBOR-BBA/Aug-27 Aug-17/1.9685 29,375,000 6,756 Royal Bank of Scotland PLC (The) (0.5715)/3 month GBP-LIBOR-BBA/Aug-19 Aug-17/0.5715 GBP 46,535,500 66,925 (0.561)/3 month GBP-LIBOR-BBA/Aug-19 Aug-17/0.561 GBP 23,267,750 38,988 0.5715/3 month GBP-LIBOR-BBA/Aug-19 Aug-17/0.5715 GBP 46,535,500 11,666 0.561/3 month GBP-LIBOR-BBA/Aug-19 Aug-17/0.561 GBP 23,267,750 4,605 Total purchased swap options outstanding (cost $6,271,510) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.3%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Sep-17/$96.20 $31,000,000 $221,464 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Sep-17/99.70 142,000,000 938,620 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-17/100.05 62,000,000 299,088 USD/CNH (Put) Oct-17/CNH 6.70 29,755,250 95,455 USD/CNH (Put) Oct-17/CNH 6.70 29,755,250 90,069 USD/JPY (Put) Nov-17/JPY 107.00 17,856,750 171,460 Total purchased options outstanding (cost $1,692,602) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 16,265 $431,836 Total preferred stocks (cost $412,195) COMMON STOCKS (0.1%)* Shares Value CHC Group, LLC (acquired 3/23/17, cost $23,780) (Cayman Islands) † ∆∆ 1,640 $18,040 Halcon Resources Corp. † 24,782 162,570 Milagro Oil & Gas, Inc. (Units) F 169 13,689 Nine Point Energy F 1,254 17,255 SandRidge Energy, Inc. † 8,217 158,670 56 Premier Income Trust COMMON STOCKS (0.1%)* cont . Shares Value Tervita Corp. Class A (Canada) 449 $3,241 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 21,073 22,127 Tribune Media Co. Class 1C F 92,963 23,241 Total common stocks (cost $586,588) Principal CONVERTIBLE BONDS AND NOTES (—%)* amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero%, 10/1/20 (acquired 2/2/17, cost $58,386) (Cayman Islands) ∆∆ $84,334 $129,031 Total convertible bonds and notes (cost $60,756) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Triangle USA Petroleum Corp. 6.75% cv. pfd. F 32 $32,000 Total convertible preferred stocks (cost $32,000) Expiration Strike WARRANTS (—%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 6,732 $4,712 Total warrants (cost $—) Principal amount/ SHORT-TERM INVESTMENTS (9.0%)* shares Value Putnam Short Term Investment Fund 1.15% L Shares 23,582,059 $23,582,059 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.94% P Shares 870,000 870,000 U.S. Treasury Bills 0.917%, 8/10/17 # ∆ Φ § $11,203,000 11,200,356 U.S. Treasury Bills 0.928%, 8/17/17 # ∆ Φ § 8,496,000 8,492,330 U.S. Treasury Bills 0.940%, 8/3/17 # ∆ Φ § 8,735,000 8,734,546 U.S. Treasury Bills 0.999%, 8/24/17 ∆ Φ § $869,000 $868,460 Total short-term investments (cost $53,748,080) TOTAL INVESTMENTS Total investments (cost $1,042,765,872) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CNH Chinese Yuan (Offshore) CZK Czech Koruna EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona TRY Turkish Lira ZAR South African Rand Premier Income Trust 57 Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $596,640,989. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $147,071, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. Φ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain TBA commitments at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). 58 Premier Income Trust i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $206,908,198 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.4% Mexico 0.9% Argentina 1.9 Indonesia 0.6 Greece 1.8 Luxembourg 0.6 Brazil 1.6 Other 2.8 Russia 1.5 Total 100.0% Canada 0.9 FORWARD CURRENCY CONTRACTS at 7/31/17 (aggregate face value $306,850,360) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/17 $6,403,551 $6,117,917 $285,634 Canadian Dollar Sell 10/18/17 3,012,117 2,892,067 (120,050) Euro Buy 9/20/17 3,421,094 3,129,598 291,496 Indian Rupee Buy 8/16/17 3,165,227 3,135,639 29,588 Indian Rupee Sell 8/16/17 3,165,227 3,137,184 (28,043) Japanese Yen Buy 8/16/17 81,996 80,806 1,190 Japanese Yen Sell 8/16/17 81,996 81,003 (993) Mexican Peso Buy 10/18/17 14,716 14,337 379 New Zealand Dollar Buy 10/18/17 319,334 310,178 9,156 Norwegian Krone Sell 9/20/17 3,547,718 2,974,419 (573,299) Singapore Dollar Buy 8/16/17 3,144,916 3,086,814 58,102 Singapore Dollar Sell 8/16/17 3,144,916 3,056,085 (88,831) Swedish Krona Buy 9/20/17 1,639,591 1,378,516 261,075 Premier Income Trust 59 FORWARD CURRENCY CONTRACTS at 7/31/17 (aggregate face value $306,850,360) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 10/18/17 $985,032 $942,913 $42,119 British Pound Sell 9/20/17 737,965 726,364 (11,601) Euro Buy 9/20/17 3,460,855 3,295,553 165,302 Japanese Yen Buy 8/16/17 3,057,896 3,002,487 55,409 Japanese Yen Sell 8/16/17 3,057,896 3,014,044 (43,852) New Zealand Dollar Buy 10/18/17 1,192,891 1,157,171 35,720 Swedish Krona Buy 9/20/17 251,301 233,749 17,552 Swiss Franc Buy 9/20/17 103,838 76,106 27,732 Citibank, N.A. Australian Dollar Sell 10/18/17 376,430 360,150 (16,280) Brazilian Real Buy 10/3/17 928,619 1,049,157 (120,538) British Pound Sell 9/20/17 3,515,112 3,475,404 (39,708) Canadian Dollar Sell 10/18/17 14,050 19,660 5,610 Euro Sell 9/20/17 1,607,762 1,523,440 (84,322) Japanese Yen Buy 8/16/17 3,042,865 3,005,742 37,123 Japanese Yen Sell 8/16/17 3,042,865 2,997,063 (45,802) Mexican Peso Buy 10/18/17 783,006 764,490 18,516 New Taiwan Dollar Buy 8/16/17 2,981,116 2,994,494 (13,378) New Taiwan Dollar Sell 8/16/17 2,981,116 2,990,132 9,016 New Zealand Dollar Sell 10/18/17 7,356,838 7,136,636 (220,202) Norwegian Krone Buy 9/20/17 3,188,783 2,989,408 199,375 South African Rand Buy 10/18/17 106,141 105,450 691 Swedish Krona Buy 9/20/17 4,882,756 4,693,959 188,797 Credit Suisse International Australian Dollar Buy 10/18/17 3,092,882 2,959,371 133,511 Canadian Dollar Buy 10/18/17 75,873 72,953 2,920 Japanese Yen Sell 8/16/17 3,060,929 3,002,560 (58,369) New Zealand Dollar Sell 10/18/17 1,455,378 1,411,767 (43,611) Norwegian Krone Sell 9/20/17 438,340 411,295 (27,045) Swedish Krona Sell 9/20/17 2,923,145 2,730,762 (192,383) Goldman Sachs International Australian Dollar Sell 10/18/17 5,855,688 5,574,019 (281,669) British Pound Sell 9/20/17 455,810 448,329 (7,481) Canadian Dollar Buy 10/18/17 2,192,608 2,105,127 87,481 Euro Buy 9/20/17 3,197,009 3,260,746 (63,737) Indian Rupee Buy 8/16/17 6,200,934 6,157,296 43,638 Indian Rupee Sell 8/16/17 6,200,934 6,146,070 (54,864) Indonesian Rupiah Buy 11/15/17 2,953,149 2,955,623 (2,474) Japanese Yen Sell 8/16/17 50,429 65,056 14,627 New Zealand Dollar Buy 10/18/17 1,682,767 1,622,867 59,900 Norwegian Krone Sell 9/20/17 4,208,144 3,763,002 (445,142) South African Rand Buy 10/18/17 190,698 189,569 1,129 Swedish Krona Buy 9/20/17 3,255,051 2,862,652 392,399 60 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/17 (aggregate face value $306,850,360) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont . Swiss Franc Buy 9/20/17 $81,951 $54,224 $27,727 Turkish Lira Buy 9/20/17 2,983,553 2,961,550 22,003 HSBC Bank USA, National Association British Pound Sell 9/20/17 2,171,472 2,119,320 (52,152) Canadian Dollar Buy 10/18/17 62,866 30,047 32,819 Euro Sell 9/20/17 1,520,289 1,567,977 47,688 New Zealand Dollar Buy 10/18/17 6,173,996 5,990,817 183,179 Singapore Dollar Buy 8/16/17 3,038,784 2,981,382 57,402 Singapore Dollar Sell 8/16/17 3,038,784 2,964,891 (73,893) JPMorgan Chase Bank N.A. Australian Dollar Sell 10/18/17 2,957,815 2,796,963 (160,852) British Pound Sell 9/20/17 3,370,268 3,332,248 (38,020) Canadian Dollar Sell 10/18/17 2,806,979 2,800,963 (6,016) Euro Sell 9/20/17 779,668 840,589 60,921 Indonesian Rupiah Buy 11/15/17 2,953,149 2,951,678 1,471 Japanese Yen Buy 8/16/17 2,831,646 2,791,244 40,402 Japanese Yen Sell 8/16/17 2,831,646 2,796,942 (34,704) Mexican Peso Buy 10/18/17 7,541 7,353 188 New Zealand Dollar Buy 10/18/17 2,107,471 2,102,843 4,628 Norwegian Krone Sell 9/20/17 3,232,502 2,978,615 (253,887) South African Rand Sell 10/18/17 2,852,324 2,881,979 29,655 Swedish Krona Buy 9/20/17 7,419,746 7,175,240 244,506 Swiss Franc Buy 9/20/17 69,606 69,261 345 Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/17 6,236,274 5,970,934 265,340 Euro Sell 9/20/17 1,105,233 1,146,902 41,669 Japanese Yen Sell 8/16/17 2,943,244 2,900,985 (42,259) New Zealand Dollar Buy 10/18/17 1,529,100 1,484,013 45,087 Norwegian Krone Sell 9/20/17 1,886,710 1,567,846 (318,864) Swedish Krona Buy 9/20/17 6,281,801 5,944,032 337,769 Turkish Lira Buy 9/20/17 2,292,360 2,283,246 9,114 State Street Bank and Trust Co. Australian Dollar Buy 10/18/17 1,997,158 1,910,909 86,249 British Pound Sell 9/20/17 3,788,149 3,639,678 (148,471) Canadian Dollar Buy 10/18/17 140,907 135,638 5,269 Euro Buy 9/20/17 9,605,507 9,290,803 314,704 Euro Sell 9/20/17 10,509,206 10,056,913 (452,293) Hungarian Forint Buy 9/20/17 55,660 53,450 2,210 Japanese Yen Buy 8/16/17 52,670 51,914 756 Japanese Yen Sell 8/16/17 52,670 52,029 (641) New Zealand Dollar Buy 10/18/17 6,929,509 6,710,076 219,433 New Zealand Dollar Sell 10/18/17 3,071,099 2,944,833 (126,266) Norwegian Krone Buy 9/20/17 3,137,476 3,007,795 129,681 Norwegian Krone Sell 9/20/17 3,178,993 2,957,184 (221,809) Premier Income Trust 61 FORWARD CURRENCY CONTRACTS at 7/31/17 (aggregate face value $306,850,360) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont . Singapore Dollar Buy 8/16/17 $3,144,768 $3,105,275 $39,493 Singapore Dollar Sell 8/16/17 3,144,768 3,056,516 (88,252) Swedish Krona Buy 9/20/17 9,910,524 9,200,844 709,680 Swedish Krona Sell 9/20/17 10,136,365 9,867,624 (268,741) UBS AG Australian Dollar Sell 10/18/17 7,737,520 7,511,524 (225,996) British Pound Sell 9/20/17 8,324,174 8,140,830 (183,344) Canadian Dollar Buy 10/18/17 129,346 125,892 3,454 Euro Sell 9/20/17 4,022,255 3,977,467 (44,788) Japanese Yen Sell 8/16/17 3,003,528 2,998,756 (4,772) New Zealand Dollar Sell 10/18/17 2,886,458 2,799,975 (86,483) Norwegian Krone Buy 9/20/17 2,706,431 2,906,296 (199,865) Swedish Krona Buy 9/20/17 9,507,765 9,018,397 489,368 Turkish Lira Buy 9/20/17 97,314 95,294 2,020 WestPac Banking Corp. Australian Dollar Buy 10/18/17 2,268,972 2,177,403 91,569 Canadian Dollar Sell 10/18/17 2,909,748 2,903,604 (6,144) Euro Sell 9/20/17 3,036,186 2,918,694 (117,492) New Zealand Dollar Sell 10/18/17 47,173 53,464 6,291 Total FUTURES CONTRACTS OUTSTANDING at 7/31/17 Number of Expiration Unrealized contracts Value date appreciation Euro-OAT 10 yr (Short) 38 $6,692,781 Sep-17 $36,583 Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/17 (premiums $10,354,017) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.404/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.404 $135,756,500 $136 Barclays Bank PLC 1.736/3 month USD-LIBOR-BBA/Sep-18 Sep-17/1.736 81,437,000 81 (1.8295)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.8295 81,453,900 15,476 Citibank, N.A. 2.551/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.551 81,453,900 815 2.5225/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.5225 40,726,950 13,033 1.291/6 month EUR-EURIBOR-Reuters/Jul-23 Jul-18/1.291 EUR 14,798,000 25,401 (1.642)/3 month USD-LIBOR-BBA/Dec-19 Dec-17/1.642 $54,302,600 83,083 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 108,605,200 125,982 1.642/3 month USD-LIBOR-BBA/Dec-19 Dec-17/1.642 54,302,600 135,757 (2.257)/3 month USD-LIBOR-BBA/Nov-27 Nov-17/2.257 27,151,400 306,268 62 Premier Income Trust WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/17 (premiums $10,354,017) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. cont . 2.257/3 month USD-LIBOR-BBA/Nov-27 Nov-17/2.257 $27,151,400 $390,980 2.208/3 month USD-LIBOR-BBA/May-24 May-19/2.208 27,151,300 498,226 Credit Suisse International 2.4475/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.4475 40,727,000 46,836 (2.0385)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.0385 81,453,900 65,978 (2.5816)/3 month USD-LIBOR-BBA/Aug-37 Aug-17/2.5816 13,678,300 202,439 Goldman Sachs International (0.15875)/6 month EUR-EURIBOR-Reuters/ Aug-22 Aug-17/0.15875 EUR 18,614,200 22 2.419/3 month USD-LIBOR-BBA/Aug-19 Aug-17/2.419 $135,756,500 136 0.36125/6 month EUR-EURIBOR-Reuters/ Aug-22 Aug-17/0.36125 EUR 18,614,200 220 (1.563)/3 month USD-LIBOR-BBA/Sep-19 Sep-17/1.563 $54,302,600 22,807 (2.805)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.805 13,575,700 33,396 2.41625/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.41625 133,878,000 46,857 1.563/3 month USD-LIBOR-BBA/Sep-19 Sep-17/1.563 54,302,600 86,341 2.62/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.62 44,063,000 87,685 (1.619)/3 month USD-LIBOR-BBA/Oct-18 Oct-17/1.619 244,361,700 97,745 (2.31)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.31 13,575,700 101,546 (1.60)/3 month GBP-LIBOR-BBA/Oct-47 Oct-17/1.60 GBP 3,629,800 101,722 2.46/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.46 $122,180,850 112,406 (0.779)/3 month GBP-LIBOR-BBA/Oct-20 Oct-17/0.779 GBP 33,505,500 115,823 (2.3025)/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.3025 $28,586,000 232,976 JPMorgan Chase Bank N.A. 2.5385/3 month USD-LIBOR-BBA/Aug-27 Aug-17/2.5385 29,375,000 7,638 1.993/3 month USD-LIBOR-BBA/Oct-20 Oct-17/1.993 27,151,000 11,132 (1.98)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.98 81,453,900 11,404 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 27,151,300 72,494 (1.783)/3 month USD-LIBOR-BBA/Oct-20 Oct-17/1.783 27,151,000 75,208 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 26,070,000 920,271 Royal Bank of Scotland PLC (The) (1.005)/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.005 GBP 4,653,550 123 (1.0436)/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.0436 GBP 9,307,100 491 1.267/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.267 GBP 4,653,550 38,252 1.3056/3 month GBP-LIBOR-BBA/Aug-27 Aug-17/1.3056 GBP 9,307,100 50,960 Total WRITTEN OPTIONS OUTSTANDING at 7/31/17 (premiums $1,422,359) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Sep-17/$96.20 $31,000,000 $113,490 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-17/99.70 142,000,000 473,286 Premier Income Trust 63 WRITTEN OPTIONS OUTSTANDING at 7/31/17 (premiums $1,422,359) cont . Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-17/$99.61 $62,000,000 $185,690 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-17/99.17 62,000,000 109,058 USD/CNH (Put) Oct-17/CNH 6.60 29,755,250 20,115 USD/CNH (Put) Oct-17/CNH 6.60 29,755,250 17,347 USD/JPY (Put) Nov-17/JPY 103.00 17,856,750 63,499 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/17 Counterparty Fixed right or obligation % to Premium Unrealized receive or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.647)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 $13,575,700 $(530,810) $22,128 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 8,145,400 (287,125) 652 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 8,145,400 (874,001) (2,444) (2.203)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 13,575,700 (271,514) (8,824) (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 8,145,400 (874,001) (20,526) 2.203/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 13,575,700 (271,514) (31,631) 2.647/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 13,575,700 (530,810) (35,433) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 8,145,400 (287,125) (138,309) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,145,400 735,937 252,508 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,145,400 735,937 93,835 (2.413)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 13,575,700 521,986 74,259 2.413/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 13,575,700 521,986 (5,973) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 8,145,400 (113,628) 20,608 (2.205)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 13,575,700 (271,514) (9,367) 2.205/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 13,575,700 (271,514) (31,088) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 8,145,400 (113,628) (71,028) 64 Premier Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/17 cont . Counterparty Fixed right or obligation % to Premium Unrealized receive or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (2.654)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 $13,575,700 $(530,810) $20,092 2.654/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 13,575,700 (530,810) (33,532) (2.42)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 13,575,700 522,664 70,865 2.42/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 13,575,700 519,949 (3,530) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 1,629,100 (205,674) 4,187 1.995/3 month USD-LIBOR-BBA/ Oct-27 (Purchased) Oct-17/1.995 44,063,000 (118,970) 264 (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 1,629,100 (205,674) (6,484) 2.60/3 month USD-LIBOR-BBA/ Oct-27 (Written) Oct-17/2.60 44,063,000 118,970 14,012 JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 8,145,400 (1,137,301) 22,481 1.9777/3 month USD-LIBOR-BBA/ Sep-27 (Purchased) Sep-17/1.9777 44,063,000 (60,513) 88 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 8,145,400 (1,137,301) (195,327) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 8,145,400 773,406 307,652 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 8,145,400 773,406 15,639 2.5777/3 month USD-LIBOR-BBA/ Sep-27 (Written) Sep-17/2.5777 44,063,000 60,513 4,010 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/17 (proceeds receivable $332,683,438) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5.50%, 8/1/47 $5,000,000 8/14/17 $5,535,993 Federal National Mortgage Association, 4.50%, 8/1/47 14,000,000 8/14/17 15,030,313 Federal National Mortgage Association, 4.00%, 8/1/47 13,000,000 8/14/17 13,687,578 Federal National Mortgage Association, 3.50%, 8/1/47 152,000,000 8/14/17 156,488,742 Federal National Mortgage Association, 3.00%, 9/1/47 50,000,000 9/13/17 50,007,810 Federal National Mortgage Association, 3.00%, 8/1/47 93,000,000 8/14/17 93,152,576 Total Premier Income Trust 65 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/17 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $422,342,500 E $854,383 9/20/19 1.70% 3 month USD- $307,027 LIBOR-BBA 27,151,300 72,948 7/12/27 3 month USD- 2.291% 207,555 LIBOR-BBA 40,726,950 (244,902) 7/18/27 2.124% 3 month USD- 184,318 LIBOR-BBA 81,453,900 243,282 7/18/27 3 month USD- 2.204% (19,576) LIBOR-BBA 8,952,000 E (17,550) 9/20/22 1.95% 3 month USD- (25,580) LIBOR-BBA 31,565,000 E (277,444) 9/20/27 3 month USD- 2.25% (322,267) LIBOR-BBA 13,575,650 86,704 7/25/27 3 month USD- 2.132% (50,332) LIBOR-BBA 11,023,500 (84,545) 7/25/47 2.488% 3 month USD- 69,176 LIBOR-BBA 116,431,100 E 603,968 9/20/27 2.20% 3 month USD- 1,299,528 LIBOR-BBA 103,817,100 E 218,183 9/20/22 1.90% 3 month USD- 373,494 LIBOR-BBA 15,586,100 E (165,062) 9/20/47 3 month USD- 2.45% (541,420) LIBOR-BBA 37,101,900 (492) 6/27/27 2.15% 3 month USD- 272,422 LIBOR-BBA 21,300,000 (282) 6/26/27 3 month USD- 2.11504% (224,745) LIBOR-BBA 13,575,650 54,483 7/13/27 3 month USD- 2.18% (16,463) LIBOR-BBA 3,605,000 (48) 6/30/27 2.1965% 3 month USD- 11,260 LIBOR-BBA 41,523,000 (157) 7/5/19 1.60431% 3 month USD- (22,294) LIBOR-BBA 41,523,000 (157) 7/5/19 1.6076% 3 month USD- (24,967) LIBOR-BBA 2,944,000 (39) 7/5/27 2.312% 3 month USD- (21,063) LIBOR-BBA 9,350,500 (124) 7/5/27 2.317% 3 month USD- (71,177) LIBOR-BBA 11,750,000 (156) 7/7/27 2.317% 3 month USD- (88,572) LIBOR-BBA 18,032,500 (239) 7/10/27 2.34267% 3 month USD- (175,827) LIBOR-BBA 18,032,500 (239) 7/10/27 2.34955% 3 month USD- (187,169) LIBOR-BBA 18,032,500 (239) 7/10/27 2.35263% 3 month USD- (192,251) LIBOR-BBA 2,858,600 E (40) 8/7/27 2.3625% 3 month USD- (29,956) LIBOR-BBA 66 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,016,300 $(120) 7/10/27 2.3575% 3 month USD- $(100,131) LIBOR-BBA 3,049,000 E (43) 8/9/27 2.3725% 3 month USD- (34,555) LIBOR-BBA 16,123,000 (214) 7/13/27 2.34524% 3 month USD- (159,471) LIBOR-BBA 16,123,000 (214) 7/13/27 2.34667% 3 month USD- (161,579) LIBOR-BBA 11,905,000 (158) 7/14/27 3 month USD- 2.2785% 44,403 LIBOR-BBA 2,591,000 (34) 7/19/27 2.264% 3 month USD- (5,797) LIBOR-BBA 2,330,000 (31) 7/20/27 2.202% 3 month USD- 8,082 LIBOR-BBA 2,572,000 (34) 7/25/27 3 month USD- 2.22% (5,315) LIBOR-BBA 2,674,000 (35) 7/25/27 2.21% 3 month USD- 7,899 LIBOR-BBA 17,559,000 (233) 7/25/27 2.20843% 3 month USD- 54,402 LIBOR-BBA 6,109,000 E (87) 8/30/27 2.27% 3 month USD- (7,637) LIBOR-BBA 6,098,000 E (81) 8/7/27 3 month USD- 2.27% 12,219 LIBOR-BBA 396,000 (5) 7/28/27 2.274% 3 month USD- (1,105) LIBOR-BBA 8,422,187 E (112) 8/9/27 3 month USD- 2.275% 20,270 LIBOR-BBA 9,400,000 E (133) 10/3/27 2.2777% 3 month USD- (7,710) LIBOR-BBA 12,925,000 E (183) 11/2/27 2.295% 3 month USD- (16,559) LIBOR-BBA AUD 49,004,000 307,454 6/28/22 2.60% 6 month AUD- (39,543) BBR-BBSW AUD 5,771,000 (34,541) 6/28/27 6 month AUD-BBR- 3.00% 25,834 BBSW BRL 20,713,797 (57) 1/2/23 Brazil Cetip 0.00% (6,777) Interbank Deposit Rate Over BRL 9,376,696 (24) 1/2/23 0.00% Brazil Cetip (354,912) Interbank Deposit Rate Over BRL 10,385,863 (27) 1/2/23 Brazil Cetip 0.00% 153,895 Interbank Deposit Rate Over BRL 39,759,436 (48) 1/2/19 0.00% Brazil Cetip (166,932) Interbank Deposit Rate Over Premier Income Trust 67 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 12,733,000 E $(244,640) 9/20/27 1.95% 3 month CAD- $123,884 BA-CDOR CAD 52,000 E (101) 9/20/22 3 month CAD- 1.60% (906) BA-CDOR CHF 39,933,000 E (145,364) 9/20/22 6 month CHF- 0.30% 169,944 LIBOR-BBA CHF 6,657,000 E 115,277 9/20/27 6 month CHF- 0.15% (25,326) LIBOR-BBA CZK 37,540,000 (22) 7/13/27 1.35% 6 month CZK- 9,819 PRIBOR-PRBO EUR 8,503,000 E (34) 2/18/20 1 Day Euribor rate 0.124% 3,228 EUR 8,503,000 E (34) 2/18/20 1 Day Euribor rate 0.104% 1,174 EUR 27,506,000 (241) 4/26/22 0.21% 6 month EUR- 5,923 EURIBOR- REUTERS EUR 27,544,000 (242) 5/4/22 0.21% 6 month EUR- 14,369 EURIBOR- REUTERS EUR 39,032,000 E (319,244) 9/20/22 0.20% 6 month EUR- (54,067) EURIBOR- REUTERS EUR 54,591,000 E 384,194 9/20/27 6 month EUR- 0.80% (747,709) EURIBOR-REUTERS GBP 3,856,000 E (72) 1/19/32 1.912% 6 month GBP- (48,002) LIBOR-BBA GBP 66,430,000 E (503,244) 9/20/22 0.75% 6 month GBP- 267,004 LIBOR-BBA GBP 1,411,000 E (29,956) 9/20/27 1.15% 6 month GBP- (668) LIBOR-BBA MXN 84,723,000 — 1/1/26 1 month MXN-TIIE- 6.16% (281,639) BANXICO MXN 90,430,000 — 10/6/21 1 month MXN-TIIE- 5.93% (171,607) BANXICO MXN 21,470,000 (14) 12/24/26 8.12% 1 month MXN- (87,574) TIIE-BANXICO MXN 25,900,000 (17) 1/7/27 8.20% 1 month MXN- (114,572) TIIE-BANXICO MXN 16,305,000 (17) 3/12/32 1 month MXN-TIIE- 7.67% 28,605 BANXICO NOK 171,620,000 E (121,465) 9/20/22 1.45% 6 month NOK- 14,167 NIBOR-NIBR NOK 102,698,000 E 9,103 9/20/27 6 month NOK- 1.90% (155,456) NIBOR-NIBR NZD 22,960,000 E (61) 3/29/20 3 month NZD- 3.0475% 60,600 BBR-FRA NZD 8,297,000 E (52,067) 9/20/22 2.75% 3 month NZD- (36,402) BBR-FRA NZD 23,359,000 E 87,847 9/20/27 3 month NZD- 3.25% (7,902) BBR-FRA 68 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) SEK 379,251,000 E $(205,231) 9/20/22 0.30% 3 month SEK- $319,223 STIBOR-SIDE SEK 23,250,000 E 48,559 9/20/27 3 month SEK- 1.10% (17,524) STIBOR-SIDE ZAR 16,652,000 (15) 10/11/26 8.32625% 3 month ZAR- (46,398) JIBAR-SAFEX ZAR 65,820,000 (19) 3/9/19 3 month ZAR- 7.305% 37,851 JIBAR-SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $677,863 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(3,017) USD-LIBOR) 4.00% 30 year Fannie Mae pools 237,127 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,034 USD-LIBOR) 4.00% 30 year Fannie Mae pools 551,926 — 1/12/39 6.00% (1 month Synthetic TRS Index 276 USD-LIBOR) 6.00% 30 year Fannie Mae pools 573,860 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,503 USD-LIBOR) 4.00% 30 year Fannie Mae pools 70,763 — 1/12/38 6.50% (1 month Synthetic TRS Index 64 USD-LIBOR) 6.50% 30 year Fannie Mae pools 299,103 — 1/12/41 5.00% (1 month Synthetic MBX Index 753 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,398,521 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,101 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,114,859 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,398 USD-LIBOR) 4.50% 30 year Fannie Mae pools 654,168 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,665) USD-LIBOR 6.00% 30 year Fannie Mae pools 901,030 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,001) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 542,404 — 1/12/41 5.00% (1 month Synthetic TRS Index (603) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Premier Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $687,863 $— 1/12/41 5.00% (1 month Synthetic TRS Index $(764) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,047,530 — 1/12/38 6.50% (1 month Synthetic TRS Index 947 USD-LIBOR) 6.50% 30 year Fannie Mae pools 150,318 — 1/12/38 6.50% (1 month Synthetic TRS Index 136 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,502,663 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 15,299 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,055,033 — 1/12/43 3.50% (1 month Synthetic TRS Index (2,159) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,592,782 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 10,349 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,192,699 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,802 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18,656,502 — 1/12/41 5.00% (1 month Synthetic MBX Index 40,988 USD-LIBOR) 5.00% 30 year Fannie Mae pools 10,816,145 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (65,732) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,142,000 — 7/3/22 (1.9225%) USA Non Revised 2,143 Consumer Price Index- Urban (CPI-U) 7,142,000 — 7/3/27 2.085% USA Non Revised (10,356) Consumer Price Index- Urban (CPI-U) 8,217,000 — 7/5/22 (1.89%) USA Non Revised 16,516 Consumer Price Index- Urban (CPI-U) 8,217,000 — 7/5/27 2.05% USA Non Revised (41,249) Consumer Price Index- Urban (CPI-U) EUR 6,626,000 — 9/15/17 (0.4975%) Eurostat Eurozone 18,982 HICP excluding tobacco EUR 3,313,000 — 9/15/17 (0.46%) Eurostat Eurozone 12,472 HICP excluding tobacco EUR 4,713,000 — 9/15/17 (0.435%) Eurostat Eurozone 20,532 HICP excluding tobacco 70 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $1,098,090 $— 1/12/41 5.00% (1 month Synthetic MBX Index $2,412 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,498,499 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,489 USD-LIBOR) 5.00% 30 year Fannie Mae pools 381,646 — 1/12/41 5.00% (1 month Synthetic MBX Index 838 USD-LIBOR) 5.00% 30 year Fannie Mae pools EUR 17,671,000 — 7/15/27 (1.40%) Eurostat Eurozone 88,090 HICP excluding tobacco EUR 17,671,000 — 7/15/37 1.71% Eurostat Eurozone (207,265) HICP excluding tobacco Credit Suisse International $832,833 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,830 USD-LIBOR) 5.00% 30 year Fannie Mae pools 795,542 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,835) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,438,040 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,597) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,532,205 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,367 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,681,698 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 10,281 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,535,695 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,706) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 923,302 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,660) USD-LIBOR) 4.00% 30 year Fannie Mae pools 73,999 — 1/12/41 4.00% (1 month Synthetic TRS Index (213) USD-LIBOR) 4.00% 30 year Fannie Mae pools 73,926 — 1/12/44 3.50% (1 month Synthetic TRS Index (186) USD-LIBOR) 3.50% 30 year Fannie Mae pools 648,638 — 1/12/44 3.50% (1 month Synthetic TRS Index (1,631) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,241,830 — 1/12/43 3.50% (1 month Synthetic TRS Index (2,542) USD-LIBOR) 3.50% 30 year Fannie Mae pools Premier Income Trust 71 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $342,213 $— 1/12/43 3.50% (1 month Synthetic TRS Index $(700) USD-LIBOR) 3.50% 30 year Fannie Mae pools 195,764 — 1/12/43 3.50% (1 month Synthetic TRS Index (401) USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,167,740 — 1/12/45 4.00% (1 month Synthetic TRS Index (26,206) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,853,113 — 1/12/45 4.00% (1 month Synthetic TRS Index (9,397) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,875,206 — 1/12/45 3.50% (1 month Synthetic TRS Index (9,694) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,216,062 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,264 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 795,542 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,835) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 805,481 — 1/12/39 6.00% (1 month Synthetic TRS Index 403 USD-LIBOR) 6.00% 30 year Fannie Mae pools 329,553 — 1/12/38 6.50% (1 month Synthetic TRS Index 298 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,681,892 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,487) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,681,892 — 1/12/42 4.00% (1 month Synthetic TRS Index (7,487) USD-LIBOR) 4.00% 30 year Fannie Mae pools 503,896 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,062) USD-LIBOR 6.50% 30 year Fannie Mae pools 189,299 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,150) USD-LIBOR 6.50% 30 year Fannie Mae pools 386,693 — 1/12/39 6.00% (1 month Synthetic TRS Index 194 USD-LIBOR) 6.00% 30 year Fannie Mae pools 58,159 — 1/12/39 6.00% (1 month Synthetic TRS Index 29 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,052,154 — 1/12/40 4.00% (1 month Synthetic TRS Index (6,483) USD-LIBOR) 4.00% 30 year Fannie Mae pools 72 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $389,051 $— 1/12/39 6.00% (1 month Synthetic TRS Index $195 USD-LIBOR) 6.00% 30 year Fannie Mae pools 778,064 — 1/12/39 6.00% (1 month Synthetic TRS Index 390 USD-LIBOR) 6.00% 30 year Fannie Mae pools 23,707 — 1/12/38 6.50% (1 month Synthetic TRS Index 21 USD-LIBOR) 6.50% 30 year Fannie Mae pools 355,209 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,159) USD-LIBOR 6.50% 30 year Fannie Mae pools 690,331 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,195) USD-LIBOR 6.50% 30 year Fannie Mae pools 426,211 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,590) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,657 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (198) USD-LIBOR 6.50% 30 year Fannie Mae pools 87,112 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (529) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,828,257 — 1/12/42 4.00% (1 month Synthetic TRS Index (17,041) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,313,020 — 1/12/42 4.00% (1 month Synthetic TRS Index (14,748) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,398,768 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 14,664 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,134,685 — 1/12/44 3.50% (1 month Synthetic TRS Index (7,884) USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,483,067 — 1/12/44 3.50% (1 month Synthetic TRS Index (6,245) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,310,391 — 1/12/44 3.50% (1 month Synthetic TRS Index (3,296) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,838,883 — 1/12/45 4.00% (1 month Synthetic TRS Index (9,325) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,126,006 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 4,352 USD-LIBOR 3.50% 30 year Fannie Mae pools Premier Income Trust 73 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $6,441,623 $— 1/12/45 4.00% (1 month Synthetic TRS Index $(32,665) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,528,912 — 1/12/44 (3.00%) 1 month Synthetic TRS Index (1,705) USD-LIBOR 3.00% 30 year Fannie Mae pools 5,672,195 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 16,340 USD-LIBOR 4.00% 30 year Fannie Mae pools EUR 23,854,000 — 8/10/17 (0.63%) Eurostat Eurozone (17,367) HICP excluding tobacco EUR 7,876,000 — 8/11/17 (0.63%) Eurostat Eurozone (5,734) HICP excluding tobacco EUR 6,626,000 — 8/31/17 (0.27%) Eurostat Eurozone 51,926 HICP excluding tobacco EUR 6,626,000 — 9/1/17 (0.37%) Eurostat Eurozone 39,062 HICP excluding tobacco JPMorgan Chase Bank N.A. $4,967,765 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,310) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,882,347 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,303) USD-LIBOR) 4.00% 30 year Fannie Mae pools 958,139 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,760) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,675,486 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,707) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,398,768 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 14,664 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 2,939,226 — 1/12/44 4.00% (1 month Synthetic TRS Index (9,395) USD-LIBOR) 4.00% 30 year Fannie Mae pools 708,835 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 1,451 USD-LIBOR 3.50% 30 year Fannie Mae pools 11,182,923 — 1/12/42 (4.00%) 1 month Synthetic TRS Index 49,780 USD-LIBOR 4.00% 30 year Fannie Mae pools 74 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Securities LLC cont . $3,325,851 $— 1/12/41 (5.00%) 1 month Synthetic MBX Index $3,694 USD-LIBOR 5.00% 30 year Ginnie Mae II pools 7,650,706 (38,253) 1/12/44 (3.50%) 1 month Synthetic TRS Index (12,811) USD-LIBOR 3.50% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–.6 BBB–/P $9,980 $146,000 5/11/63 300 bp $(6,492) Index CMBX NA BBB–.6 BBB–/P 19,586 325,000 5/11/63 300 bp (17,080) Index CMBX NA BBB–.6 BBB–/P 40,127 650,000 5/11/63 300 bp (33,203) Index CMBX NA BBB–.6 BBB–/P 38,247 671,000 5/11/63 300 bp (37,453) Index Credit Suisse International CMBX NA BB.7 Index — (101,879) 5,772,000 5/11/63 (500 bp) 986,304 CMBX NA BB.7 Index — (507,935) 3,088,000 1/17/47 (500 bp) (27,048) CMBX NA BBB–.6 BBB–/P 124,926 1,090,000 5/11/63 300 bp 1,956 Index CMBX NA BBB–.6 BBB–/P 151,088 1,317,000 5/11/63 300 bp 2,508 Index CMBX NA BBB–.6 BBB–/P 143,661 1,359,000 5/11/63 300 bp (9,657) Index CMBX NA BBB–.6 BBB–/P 185,042 1,710,000 5/11/63 300 bp (7,875) Index CMBX NA BBB–.6 BBB–/P 1,187,355 11,105,000 5/11/63 300 bp (65,474) Index CMBX NA BBB–.7 BBB–/P 27,745 351,000 1/17/47 300 bp (3,149) Index CMBX NA BBB–.7 BBB–/P 143,170 2,180,000 1/17/47 300 bp (48,706) Index CMBX NA BBB–.7 BBB–/P 1,704,920 23,066,000 1/17/47 300 bp (325,272) Index Goldman Sachs International CMBX NA BB.6 Index — (213,805) 2,090,000 5/11/63 (500 bp) 180,218 CMBX NA BB.7 Index — (71,729) 474,000 1/17/47 (500 bp) 2,086 CMBX NA BB.6 Index — (19,578) 134,000 5/11/63 (500 bp) 5,684 CMBX NA BB.7 Index — (135,933) 804,000 1/17/47 (500 bp) (10,728) CMBX NA BB.7 Index — (84,052) 513,000 1/17/47 (500 bp) (4,163) Premier Income Trust 75 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BB.7 Index — $(57,666) $284,000 1/17/47 (500 bp) $(13,439) CMBX NA BBB–.6 BBB–/P 17,848 206,000 5/11/63 300 bp (5,392) Index CMBX NA BBB–.6 BBB–/P 24,541 223,000 5/11/63 300 bp (617) Index CMBX NA BBB–.6 BBB–/P 17,962 227,000 5/11/63 300 bp (7,647) Index CMBX NA BBB–.6 BBB–/P 27,421 245,000 5/11/63 300 bp (240) Index CMBX NA BBB–.6 BBB–/P 24,979 296,000 5/11/63 300 bp (8,415) Index CMBX NA BBB–.6 BBB–/P 44,904 403,000 5/11/63 300 bp (561) Index CMBX NA BBB–.6 BBB–/P 34,559 417,000 5/11/63 300 bp (12,485) Index CMBX NA BBB–.6 BBB–/P 45,403 418,000 5/11/63 300 bp (1,754) Index CMBX NA BBB–.6 BBB–/P 45,228 418,000 5/11/63 300 bp (1,929) Index CMBX NA BBB–.6 BBB–/P 37,046 439,000 5/11/63 300 bp (12,480) Index CMBX NA BBB–.6 BBB–/P 30,861 453,000 5/11/63 300 bp (20,245) Index CMBX NA BBB–.6 BBB–/P 51,553 462,000 5/11/63 300 bp (645) Index CMBX NA BBB–.6 BBB–/P 51,553 462,000 5/11/63 300 bp (645) Index CMBX NA BBB–.6 BBB–/P 73,722 531,000 5/11/63 300 bp 13,816 Index CMBX NA BBB–.6 BBB–/P 48,875 566,000 5/11/63 300 bp (14,980) Index CMBX NA BBB–.6 BBB–/P 31,646 638,000 5/11/63 300 bp (40,331) Index CMBX NA BBB–.6 BBB–/P 31,103 638,000 5/11/63 300 bp (40,874) Index CMBX NA BBB–.6 BBB–/P 34,009 652,000 5/11/63 300 bp (39,548) Index CMBX NA BBB–.6 BBB–/P 84,497 694,000 5/11/63 300 bp 6,202 Index CMBX NA BBB–.6 BBB–/P 76,544 707,000 5/11/63 300 bp (3,218) Index CMBX NA BBB–.6 BBB–/P 69,759 928,000 5/11/63 300 bp (34,935) Index CMBX NA BBB–.6 BBB–/P 124,015 1,131,000 5/11/63 300 bp (3,581) Index CMBX NA BBB–.6 BBB–/P 124,607 1,193,000 5/11/63 300 bp (9,983) Index 76 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB–.6 BBB–/P $155,880 $1,414,000 5/11/63 300 bp $(3,643) Index CMBX NA BBB–.6 BBB–/P 184,707 1,551,000 5/11/63 300 bp 9,728 Index CMBX NA BBB–.6 BBB–/P 93,617 1,935,000 5/11/63 300 bp (124,684) Index CMBX NA BBB–.7 BBB–/P 104,272 1,496,000 1/17/47 300 bp (27,401) Index CMBX NA BBB–.7 BBB–/P 260,919 3,530,000 1/17/47 300 bp (49,779) Index JPMorgan Securities LLC CMBX NA BB.6 Index — (108,451) 748,000 5/11/63 (500 bp) 32,567 CMBX NA BB.6 Index — (84,642) 602,000 5/11/63 (500 bp) 28,852 CMBX NA BB.6 Index — (80,830) 562,000 5/11/63 (500 bp) 25,123 CMBX NA BB.6 Index — (41,215) 310,000 5/11/63 (500 bp) 17,229 CMBX NA BB.7 Index — (216,992) 1,389,000 1/17/47 (500 bp) (686) CMBX NA BB.7 Index — (153,231) 932,000 1/17/47 (500 bp) (8,092) CMBX NA BB.7 Index — (146,528) 917,000 1/17/47 (500 bp) (3,725) CMBX NA BB.7 Index — (117,583) 724,000 1/17/47 (500 bp) (4,836) CMBX NA BB.7 Index — (34,479) 227,000 1/17/47 (500 bp) 872 CMBX NA BBB–.6 BBB–/P 15,040 132,000 5/11/63 300 bp 149 Index CMBX NA BBB–.6 BBB–/P 15,674 227,000 5/11/63 300 bp (9,935) Index CMBX NA BBB–.6 BBB–/P 36,031 323,000 5/11/63 300 bp (409) Index CMBX NA BBB–.6 BBB–/P 36,027 329,000 5/11/63 300 bp (1,090) Index CMBX NA BBB–.6 BBB–/P 21,774 353,000 5/11/63 300 bp (18,050) Index CMBX NA BBB–.6 BBB–/P 52,122 357,000 5/11/63 300 bp 11,847 Index CMBX NA BBB–.6 BBB–/P 32,069 376,000 5/11/63 300 bp (10,350) Index CMBX NA BBB–.6 BBB–/P 35,499 417,000 5/11/63 300 bp (11,545) Index CMBX NA BBB–.6 BBB–/P 19,968 452,000 5/11/63 300 bp (31,025) Index CMBX NA BBB–.6 BBB–/P 60,080 480,000 5/11/63 300 bp 5,928 Index CMBX NA BBB–.6 BBB–/P 75,904 613,000 5/11/63 300 bp 6,747 Index CMBX NA BBB–.6 BBB–/P 71,792 646,000 5/11/63 300 bp (1,088) Index CMBX NA BBB–.6 BBB–/P 71,979 646,000 5/11/63 300 bp (901) Index Premier Income Trust 77 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB–.6 BBB–/P $55,662 $680,000 5/11/63 300 bp $(21,053) Index CMBX NA BBB–.6 BBB–/P 79,783 703,000 5/11/63 300 bp 473 Index CMBX NA BBB–.6 BBB–/P 45,131 705,000 5/11/63 300 bp (34,405) Index CMBX NA BBB–.6 BBB–/P 37,564 705,000 5/11/63 300 bp (41,972) Index CMBX NA BBB–.6 BBB–/P 35,905 705,000 5/11/63 300 bp (43,630) Index CMBX NA BBB–.6 BBB–/P 77,653 707,000 5/11/63 300 bp (2,108) Index CMBX NA BBB–.6 BBB–/P 83,232 732,000 5/11/63 300 bp 650 Index CMBX NA BBB–.6 BBB–/P 89,585 733,000 5/11/63 300 bp 6,890 Index CMBX NA BBB–.6 BBB–/P 89,585 733,000 5/11/63 300 bp 6,890 Index CMBX NA BBB–.6 BBB–/P 79,991 815,000 5/11/63 300 bp (11,954) Index CMBX NA BBB–.6 BBB–/P 98,087 830,000 5/11/63 300 bp 4,449 Index CMBX NA BBB–.6 BBB–/P 104,739 857,000 5/11/63 300 bp 8,056 Index CMBX NA BBB–.6 BBB–/P 99,018 892,000 5/11/63 300 bp (1,614) Index CMBX NA BBB–.6 BBB–/P 105,395 899,000 5/11/63 300 bp 3,973 Index CMBX NA BBB–.6 BBB–/P 110,130 1,047,000 5/11/63 300 bp (7,989) Index CMBX NA BBB–.6 BBB–/P 116,769 1,061,000 5/11/63 300 bp (2,930) Index CMBX NA BBB–.6 BBB–/P 125,112 1,193,000 5/11/63 300 bp (9,478) Index CMBX NA BBB–.6 BBB–/P 142,215 1,291,000 5/11/63 300 bp (3,431) Index CMBX NA BBB–.6 BBB–/P 92,457 1,704,000 5/11/63 300 bp (99,783) Index CMBX NA BBB–.6 BBB–/P 195,139 1,768,000 5/11/63 300 bp (4,321) Index CMBX NA BBB–.6 BBB–/P 188,751 1,794,000 5/11/63 300 bp (13,642) Index CMBX NA BBB–.6 BBB–/P 227,587 1,838,000 5/11/63 300 bp 20,230 Index CMBX NA BBB–.6 BBB–/P 117,048 2,116,000 5/11/63 300 bp (121,673) Index 78 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB–.6 BBB–/P $238,942 $3,047,000 5/11/63 300 bp $(104,811) Index CMBX NA BBB–.6 BBB–/P 525,740 5,013,000 5/11/63 300 bp (39,810) Index CMBX NA BBB–.6 BBB–/P 563,900 5,381,000 5/11/63 300 bp (43,166) Index CMBX NA BBB–.7 — (259,640) 2,819,000 1/17/47 (300 bp) (11,521) Index CMBX NA BBB–.7 — (93,842) 1,128,000 1/17/47 (300 bp) 5,441 Index CMBX NA BBB–.7 — (39,631) 501,000 1/17/47 (300 bp) 4,466 Index CMBX NA BBB–.7 — (15,492) 288,000 1/17/47 (300 bp) 9,853 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/17 Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating *** (paid) ** amount date per annum depreciation NA HY Series 28 B+/P $1,246,041 $16,720,000 6/20/22 500 bp $(127,194) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Premier Income Trust 79 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer cyclicals $—­ $—­ $23,241 Energy 321,240 20,496 13,689 Transportation — 18,040 — Utilities and power — 22,127 — Total common stocks Convertible bonds and notes — 129,031 — Convertible preferred stocks — 32,000 — Corporate bonds and notes — 200,480,339 5 Foreign government and agency bonds and notes — 62,400,682 — Mortgage-backed securities — 271,844,017 552,063 Preferred stocks 431,836 — — Purchased options outstanding — 1,816,156 — Purchased swap options outstanding — 4,112,164 — Senior loans — 12,560,130 — U.S. government and agency mortgage obligations — 437,344,904 — U.S. treasury obligations — 296,879 — Warrants 4,712 — — Short-term investments 24,452,059 29,295,692 — Totals by level 80 Premier Income Trust Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $287,599 $—­ Futures contracts 36,583 —­ —­ Written options outstanding —­ (982,485) —­ Written swap options outstanding —­ (4,138,146) —­ Forward premium swap option contracts —­ 329,784 —­ TBA sale commitments —­ (333,903,012) —­ Interest rate swap contracts —­ (1,406,015) —­ Total return swap contracts —­ (87,468) —­ Credit default contracts —­ (9,172,645) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Premier Income Trust 81 Statement of assets and liabilities 7/31/17 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,019,183,813) $1,022,589,443 Affiliated issuers (identified cost $23,582,059) (Notes 1 and 5) 23,582,059 Cash 166,747 Foreign currency (cost $71,172) (Note 1) 71,319 Dividends, interest and other receivables 7,372,883 Receivable for investments sold 12,079,554 Receivable for sales of delayed delivery securities (Note 1) 215,486,182 Receivable for variation margin on centrally cleared swap contracts (Note 1) 1,625,662 Unrealized appreciation on forward premium swap option contracts (Note 1) 923,280 Unrealized appreciation on forward currency contracts (Note 1) 6,027,277 Unrealized appreciation on OTC swap contracts (Note 1) 1,890,516 Premium paid on OTC swap contracts (Note 1) 2,623,386 Prepaid assets 43,562 Total assets LIABILITIES Payable for investments purchased 9,116,314 Payable for purchases of delayed delivery securities (Note 1) 323,651,091 Payable for compensation of Manager (Note 2) 1,118,431 Payable for custodian fees (Note 2) 48,526 Payable for investor servicing fees (Note 2) 74,425 Payable for Trustee compensation and expenses (Note 2) 304,993 Payable for administrative services (Note 2) 2,478 Payable for variation margin on futures contracts (Note 1) 1,990 Payable for variation margin on centrally cleared swap contracts (Note 1) 1,434,308 Distributions payable to shareholders 2,787,711 Unrealized depreciation on OTC swap contracts (Note 1) 2,403,824 Premium received on OTC swap contracts (Note 1) 9,996,956 Unrealized depreciation on forward currency contracts (Note 1) 5,739,678 Unrealized depreciation on forward premium swap option contracts (Note 1) 593,496 Written options outstanding, at value (premiums $11,776,376) (Notes 1 and 3) 5,120,631 TBA sale commitments, at value (proceeds receivable $332,683,438) (Note 1) 333,903,012 Collateral on certain derivative contracts, at value (Note 1) 1,292,535 Other accrued expenses 250,482 Total liabilities Net assets (Continued on next page) 82 Premier Income Trust Statement of assets and liabilities cont . REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $802,883,624 Undistributed net investment income (Note 1) 11,565,277 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (225,911,096) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,103,184 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($596,640,989 divided by 107,254,321 shares) $5.56 The accompanying notes are an integral part of these financial statements. Premier Income Trust 83 Statement of operations Year ended 7/31/17 INVESTMENT INCOME Interest (including interest income of $153,840 from investments in affiliated issuers) (Note 5) $36,123,041 Dividends 76,150 Total investment income EXPENSES Compensation of Manager (Note 2) 4,350,695 Investor servicing fees (Note 2) 295,906 Custodian fees (Note 2) 132,140 Trustee compensation and expenses (Note 2) 35,241 Administrative services (Note 2) 17,870 Other 615,847 Total expenses Expense reduction (Note 2) (1,627) Net expenses Net investment income Net realized loss on securities from unaffiliated issuers (Notes 1 and 3) (27,097,824) Net realized gain on forward currency contracts (Note 1) 6,920,736 Net realized gain on foreign currency transactions (Note 1) 31,548 Net realized gain on swap contracts (Note 1) 13,415,688 Net realized gain on futures contracts (Note 1) 1,464,105 Net realized gain on written options (Notes 1 and 3) 5,040,693 Net unrealized appreciation of securities in unaffiliated issuers and TBA sale commitments during the year 31,601,316 Net unrealized depreciation of forward currency contracts during the year (2,393,525) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 19,638 Net unrealized appreciation of swap contracts during the year 189,149 Net unrealized appreciation of futures contracts during the year 478,883 Net unrealized appreciation of written options during the year 3,241,510 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 84 Premier Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $30,753,119 $34,826,419 Net realized loss on investments and foreign currency transactions (225,054) (51,865,294) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 33,136,971 (2,825,597) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (33,651,799) (35,145,808) Decrease from shares repurchased (Note 4) (10,608,061) (37,648,101) Total increase (decrease) in net assets NET ASSETS Beginning of year 577,235,813 669,894,194 End of year (including undistributed net investment income of $11,565,277 and $1,282,812, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 109,420,660 117,160,420 Shares repurchased (Note 4) (2,166,339) (7,739,760) Shares outstanding at end of year 107,254,321 109,420,660 The accompanying notes are an integral part of these financial statements. Premier Income Trust 85 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/17 7/31/16 7/31/15 7/31/14 7/31/13 Net asset value, beginning of period Investment operations: Net investment income a .28 .31 .28 .32 .32 Net realized and unrealized gain (loss) on investments .30 (.48) (.49) .17 .19 Total from investment operations Less distributions: From net investment income (.31) (.31) (.31) (.31) (.33) From return of capital — Total distributions Increase from shares repurchased Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .92 .91 .87 .90 .86 Ratio of net investment income to average net assets (%) 5.20 5.75 4.74 5.23 5.49 Portfolio turnover (%) 1,055 d 808 d 654 d 189 e 215 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % July 31, 2014 485% July 31, 2013 586 The accompanying notes are an integral part of these financial statements. 86 Premier Income Trust Notes to financial statements 7/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through July 31, 2017. Putnam Premier Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosure s (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected Premier Income Trust 87 by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 88 Premier Income Trust determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts Premier Income Trust 89 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, to hedge market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the 90 Premier Income Trust reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Premier Income Trust 91 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $160,186 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,243,289 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $8,130,173 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2017, the fund had a capital loss carryover of $210,712,718 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: 92 Premier Income Trust Loss carryover Short-term Long-term Total Expiration $88,237,739 $35,939,547 $124,177,286 * 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from the expiration of a capital loss carryover, from dividends payable, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $13,181,145 to decrease distributions in excess of net investment income, $58,724,784 to decrease paid-in capital and $45,543,639 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $18,063,639 Unrealized depreciation (29,793,102) Net unrealized depreciation (11,729,463) Undistributed ordinary income 17,995,161 Capital loss carryforward (210,712,718) Cost for federal income tax purposes $1,057,884,410 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: of the first $500 million of average of the next $5 billion of average 0.750% net assets, 0.480% net assets, of the next $500 million of average of the next $5 billion of average 0.650% net assets, 0.470% net assets, of the next $500 million of average of the next $5 billion of average 0.600% net assets, 0.460% net assets, of the next $5 billion of average of the next $5 billion of average 0.550% net assets, 0.450% net assets, of the next $5 billion of average of the next $5 billion of average 0.525% net assets, 0.440% net assets, of the next $5 billion of average of the next $8.5 billion of average net 0.505% net assets, 0.430% assets and of the next $5 billion of average 0.420% of any excess thereafter. 0.490% net assets, For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.735% of the fund’s average net assets. Premier Income Trust 93 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,627 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $442, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $7,289,454,435 $7,408,620,691 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 94 Premier Income Trust Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written option option contract option contract Written option amounts premiums amounts premiums Written options USD $501,226,900 $6,027,051 $409,000,000 $1,369,453 outstanding at the EUR $— $— $— $— beginning of the reporting period GBP $— $— $— $— Options opened USD 8,220,061,850 24,405,923 3,261,996,750 16,179,599 EUR 55,609,600 240,687 11,344,200 101,584 GBP 102,285,000 530,565 — — Options exercised USD (504,141,350) (2,338,409) — — EUR — GBP — Options expired USD (2,704,186,150) (5,690,072) — — EUR (3,583,200) (114,298) — — GBP — Options closed USD (3,419,664,050) (12,574,200) (3,296,629,500) (16,126,693) EUR — — (11,344,200) (101,584) GBP (37,228,400) (133,230) — — Written options USD $2,093,297,200 $9,830,293 $374,367,250 $1,422,359 outstanding at the end EUR $52,026,400 $126,389 $— $— of the reporting period GBP $65,056,600 $397,335 $— $— Note 4: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,166,339 common shares for an aggregate purchase price of $10,608,061, which reflects a weighted-average discount from net asset value per share of 9.82%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. For the previous fiscal year, the fund repurchased 7,739,760 common shares for an aggregate purchase price of $37,648,101, which reflected a weighted-average discount from net asset value per share of 10.24%. The weighted-average discount reflected the payment of commissions by the fund to execute repurchase trades. Premier Income Trust 95 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and fair Fair value as Purchase Sale Investment value as Name of affiliate of 7/31/16 Cost Proceeds Income of 7/31/17 Short-term investments Putnam Short Term Investment Fund* $10,615,872 $231,163,803 $218,197,616 $153,840 $23,582,059 Total Short-term investments * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. 96 Premier Income Trust Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $277,500,000 Purchased currency options (contract amount) $26,000,000 Purchased swap option contracts (contract amount) $1,078,400,000 Written TBA commitment option contracts (contract amount) (Note 3) $385,000,000 Written currency options (contract amount) (Note 3) $26,000,000 Written swap option contracts (contract amount) (Note 3) $1,151,900,000 Futures contracts (number of contracts) 100 Forward currency contracts (contract amount) $550,900,000 OTC interest rate swap contracts (notional) $10,100,000 Centrally cleared interest rate swap contracts (notional) $1,506,600,000 OTC total return swap contracts (notional) $264,400,000 OTC credit default contracts (notional) $105,100,000 Centrally cleared credit default contracts (notional) $11,600,000 Warrants (number of warrants) 6,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net assets— Credit contracts Receivables $3,799,590 Unrealized depreciation $12,972,235 * Foreign exchange contracts Investments, Receivables 6,384,261 Payables 5,840,639 Equity contracts Investments 4,712 Payables — Investments, Receivables, Net assets — Unrealized Payables, Net assets— Interest rate contracts appreciation 11,839,368 * Unrealized depreciation 12,414,818 * Total *Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. Premier Income Trust 97 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,246,283) $(1,246,283) Foreign exchange contracts — 677,315 — 6,920,736 — $7,598,051 Equity contracts 5,676 — $5,676 Interest rate contracts — (8,386,941) 1,464,105 — 14,661,971 $7,739,135 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $221,829 $221,829 Foreign exchange contracts — (14,220) — (2,393,525) — $(2,407,745) Equity contracts 4,712 — $4,712 Interest rate contracts — 2,598,291 478,883 — (32,680) $3,044,494 Total 98 Premier Income Trust This page left blank intentionally. Premier Income Trust 99 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital, Inc. (clearing broker) Citibank, N.A. Credit Suisse International Credit Suisse Securities(USA), LLC (clearing broker) Deutsche BankAG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $1,603,428 $— $— $22,234 $— $— $— $— $— $— $— $— $— $— $1,625,662 OTC Total return swap contracts *# — 156,295 — 96,829 30,742 — — 127,874 — 14,664 80,367 — 506,771 OTC Credit default contracts *# — 1,569,070 — — 742,421 — — 1,488,099 — 3,799,590 Centrally cleared credit default contracts § — Futures contracts § — Forward currency contracts # 936,620 343,834 — 459,128 136,431 — — 648,904 321,088 382,116 — — 698,979 1,507,475 494,842 97,860 6,027,277 Forward premium swap option contracts # 443,382 20,608 — 90,957 — — — 18,463 — 349,870 — 923,280 Purchased swap options **# 68 28,554 — 2,185,449 416,349 — — 1,222,477 — 137,083 — — 122,184 — — — 4,112,164 Purchased options **# 266,915 — 90,069 — 1,459,172 — 1,816,156 Total Assets $— $— Liabilities: Centrally cleared interest rate swap contracts § — — 1,417,558 — — 6,630 — 1,424,188 OTC Total return swap contracts *# — 126,546 — 207,265 61,768 — 4,835 151,350 — 33,080 9,395 — 594,239 OTC Credit default contracts *# 202,168 — — — 4,123,576 — — 2,388,296 — — 4,884,960 — 11,599,000 Centrally cleared credit default contracts § — — 10,120 — 10,120 Futures contracts § — 1,990 — 1,990 Forward currency contracts # 811,216 55,453 — 540,230 321,408 — — 855,367 126,045 493,479 — — 361,123 1,306,473 745,248 123,636 5,739,678 Forward premium swap option contracts # 243,140 111,483 — 37,062 — — — 6,484 — 195,327 — 593,496 Written swap options # 136 15,557 — 1,579,545 315,253 — — 1,039,682 — 1,098,147 — — 89,826 — — — 4,138,146 Written options # 83,614 — 17,347 — 881,524 — 982,485 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $255,656 $160,513 $— $440,000 $(2,653,152) $— $— $(1,508,447) $136,366 $(358,652) $(3,325,889) $— $310,186 $150,000 $(210,908) $— Net amount $51,055 $79,739 $175,750 $28,261 $(16,261) $15,604 $(4,835) $(99,871) $58,677 $— $— $(1,990) $60,028 $51,002 $(39,498) $(25,776) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 100 Premier Income Trust Premier Income Trust 101 Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 102 Premier Income Trust Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $26,958,749 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. Shareholder meeting results (Unaudited) April 28, 2017 special meeting At the meeting, a proposal to fix the number of Trustees at 12 was approved as follows: Votes for Votes against Abstentions 90,801,379 3,128,374 1,014,223 At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 90,141,856 4,802,126 Ravi Akhoury 90,109,003 4,834,980 Barbara M. Baumann 90,365,873 4,578,110 Jameson A. Baxter 91,974,085 2,969,897 Katinka Domotorffy 90,262,193 4,681,789 Catherine Hill 90,293,500 4,650,483 Paul L. Joskow 90,027,101 4,916,881 Kenneth R. Leibler 90,079,457 4,864,526 Robert E. Patterson 89,950,399 4,993,584 George Putnam, III 91,830,572 3,113,411 Robert L. Reynolds 90,340,247 4,603,736 Manoj Singh 90,055,584 4,888,398 A proposal to approve the conversion of your fund from closed-end to open-end status and certain related amendments to your fund’s Declaration of Trust was not approved as follows: Votes for Votes against Abstentions 9,277,003 44,172,990 1,503,936 All tabulations are rounded to the nearest whole number. Premier Income Trust 103 104 Premier Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2017, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Premier Income Trust 105 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Susan G. Malloy (Born 1957) Executive Vice President, Principal Executive Officer, Vice President and Assistant Treasurer and Compliance Liaison Since 2007 Since 2004 Director of Accounting & Control Services, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Mark C. Trenchard (Born 1962) Since 2011 Vice President and BSA Compliance Officer General Counsel, Putnam Investments, Since 2002 Putnam Management, and Putnam Retail Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management James F. Clark (Born 1974) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2016 Vice President, Director of Proxy Voting and Corporate Chief Compliance Officer, Putnam Investments Governance, Assistant Clerk, and Assistant Treasurer and Putnam Management Since 2000 Michael J. Higgins (Born 1976) Denere P. Poulack (Born 1968) Vice President, Treasurer, and Clerk Assistant Vice President, Assistant Clerk, Since 2010 and Assistant Treasurer Since 2004 Janet C. Smith (Born 1965) Vice President, Principal Financial Officer, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 106 Premier Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Fund Capital Spectrum Fund Income Fund Emerging Markets Equity Fund Money Market Fund † Equity Spectrum Fund Short Duration Income Fund Europe Equity Fund U.S. Government Income Trust Global Equity Fund International Capital Opportunities Fund Tax-free Income International Equity Fund AMT-Free Municipal Fund Investors Fund Intermediate-Term Municipal Income Fund Low Volatility Equity Fund Short-Term Municipal Income Fund Multi-Cap Core Fund Tax Exempt Income Fund Research Fund Tax-Free High Yield Fund Value State tax-free income funds ‡ : Convertible Securities Fund California, Massachusetts, Minnesota, Equity Income Fund New Jersey, New York, Ohio, and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund Premier Income Trust 107 Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Financials Fund conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady ® 2060 Fund Global Natural Resources Fund RetirementReady ® 2055 Fund Global Sector Fund RetirementReady ® 2050 Fund Global Technology Fund RetirementReady ® 2045 Fund Global Telecommunications Fund RetirementReady ® 2040 Fund Global Utilities Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Asset Allocation RetirementReady ® 2025 Fund George Putnam Balanced Fund RetirementReady ® 2020 Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 108 Premier Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Michael J. Higgins Putnam Investment Jameson A. Baxter, Chair Vice President, Treasurer, Management, LLC Kenneth R. Leibler, Vice Chair and Clerk One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Janet C. Smith Barbara M. Baumann Vice President, Investment Sub-Advisor Katinka Domotorffy Principal Financial Officer, Putnam Investments Limited Catharine Bond Hill Principal Accounting Officer, 57–59 St James’s Street Paul L. Joskow and Assistant Treasurer London, England SW1A 1LD Robert E. Patterson George Putnam, III Susan G. Malloy Marketing Services Robert L. Reynolds Vice President and Putnam Retail Management Manoj P. Singh Assistant Treasurer One Post Office Square Boston, MA 02109 Officers Mark C. Trenchard Robert L. Reynolds Vice President and Custodian President BSA Compliance Officer State Street Bank and Trust Company Jonathan S. Horwitz Nancy E. Florek Executive Vice President, Vice President, Director of Independent Registered Public Principal Executive Officer, Proxy Voting and Corporate Accounting Firm and Compliance Liaison Governance, Assistant Clerk, KPMG LLP and Assistant Treasurer Robert T. Burns Vice President and Denere P. Poulack Chief Legal Officer Assistant Vice President, Assistant Clerk, and Assistant Treasurer James F. Clark Vice President and Chief Compliance Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Ms. Baumann and Mr. Singh qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2017	$182,621	$ — $7,188	$ — July 31, 2016	$174,736	$ — $7,000	$ — For the fiscal years ended July 31, 2017 and July 31, 2016, the fund's independent auditor billed aggregate non-audit fees in the amounts of $7,188 and $7,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
